Exhibit 10.26

 

* Confidential Treatment has been requested for the marked portions of this
exhibit pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

Execution Copy

LICENSE AGREEMENT

This License Agreement (this “Agreement”), entered into as of December 11, 2014
(the “Effective Date”), is made by and between Array BioPharma Inc., a Delaware
corporation, having offices at 3200 Walnut Street, Boulder, Colorado 80301, and
Oncothyreon Inc., a Delaware corporation, having offices at 2601 Fourth Ave.,
Suite 500, Seattle WA 98121.

BACKGROUND

A. Oncothyreon and Array were parties to a Development and Commercialization
Agreement entered into between the parties on May 29, 2013 (the “Original
Agreement”) under which the parties have been collaborating with respect to the
development of ARRY-380 (as defined below).

B. Array owns the Array Technology (as defined below) and Oncothyreon desires to
obtain an exclusive license under Array’s rights in the Array Technology on the
terms and conditions set forth below.

C. Oncothyreon and Array desire that the Original Agreement will be terminated
and superseded by this Agreement as of the Effective Date.

NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

ARTICLE 1

DEFINITIONS

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement.

1.1 “Affiliate” means any entity which controls, is controlled by or is under
common control with Oncothyreon or Array. For purposes of this definition,
“control” means beneficial ownership (direct or indirect) of at least fifty
percent (50%) of the shares of the subject entity entitled to vote in the
election of directors (or, in the case of an entity that is not a corporation,
for the election of the corresponding managing authority).

1.2 “Array” means Array BioPharma Inc.



--------------------------------------------------------------------------------

Execution Copy

 

1.3 “Array Indemnitees” has the meaning set forth in Section 10.1.

1.4 “Array Know-How” means any Know-How Controlled by Array and/or its
Affiliates as of the Effective Date or thereafter during the term of this
Agreement relating to Product that is reasonably necessary for the research,
development, manufacture, use or commercialization of Product in the Field. For
the avoidance of doubt, “Array Know-How” shall include Array’s ownership
interest in any Joint Know-How and “Array Know-How” shall not include Regulatory
Filings.

1.5 “Array Technology” means the Array Know-How and Licensed Patents.

1.6 “Assumed Contracts” has the meaning set forth in Section 2.6.1.

1.7 “Assumed Liabilities” has the meaning set forth in Section 2.7.

1.8 “ARRY-380” means that certain synthetic chemical entity described in
Exhibit A hereto.

1.9 “ARRY-380 Patents” means Licensed Patents other than the Multi-use Patents,
including, without limitation, the patents and patent applications listed in
Exhibit B-2 hereto.

1.10 “Business Day” means any day other than a Saturday, Sunday or any other day
on which commercial banks in Seattle, WA or Boulder, CO, are authorized or
required by law to remain closed.

1.11 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

1.12 “Calendar Year” means a period of twelve (12) consecutive calendar months
ending on December 31. For purposes hereof, the period from the Effective Date
through December 31, 2014 shall be deemed the first (1st) Calendar Year.

1.13 “Change of Control” means: (i) the acquisition, directly or indirectly, by
any person, entity or “group” (within meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended, by means of a transaction or
series of related transactions, of (a) beneficial ownership of fifty percent
(50%) or more of the outstanding voting securities of a Party (or the surviving
entity, as applicable, whether by merger, consolidation, reorganization, tender
offer or other similar means), or (b) all, or substantially all, of the assets
of a Party and its Affiliates; or (ii) any consolidation or merger of a Party
with or into any Third Party, or any other corporate reorganization involving a
Third Party, in which those persons or entities that are stockholders of the
Party immediately prior to such consolidation, merger or reorganization (or
prior to any series of related transactions leading up to such event) own fifty
percent (50%) or less of the surviving entity’s voting power immediately after
such consolidation, merger or reorganization.

1.14 “Claims” means all Third Party demands, claims, actions, proceedings and
liability (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, reasonable legal costs and other reasonable expenses of any
nature whatsoever.

 

2



--------------------------------------------------------------------------------

Execution Copy

 

1.15 “Commercially Reasonable Efforts” means the expenditure of those efforts
and resources used consistent with the usual practice of Oncothyreon in actively
and diligently pursuing development or commercialization of its other similarly
important innovative pharmaceutical products with similarly significant market
potential and at a similar stage in development.

1.16 “Competing Product” means any product, whether or not containing ARRY-380,
that includes, as an active pharmaceutical ingredient, a small molecule agent
that (i) directly binds to and inhibits the activity of [*] and (ii) selectively
inhibits [*] with at least [*] times the inhibitory activity that such small
molecule agent has against any other biological target. It is understood and
agreed that the compound known as [*], and any salt, hydrate, solvate,
clathrate, polymorph or isomer thereof, is not and shall not be deemed a
Competing Product.

1.17 “Confidential Information” has the meaning set forth in Section 9.1.

1.18 “Control” or “Controlled” means, with respect to any Know How, Patent
Rights, other intellectual property rights, or any proprietary or trade secret
information (“IP Rights”), the legal authority or right (whether by ownership,
license or otherwise) of a Party and/or its Affiliates to grant the licenses or
sublicenses, of the scope set forth herein, of or under such Know How, Patent
Rights, or intellectual property rights to another Person, or to otherwise
disclose such proprietary or trade secret information to another Person, without
(a) breaching the terms of any agreement with a Third Party, or misappropriating
the proprietary or trade secret information of a Third Party or (b) giving rise
to any payment obligation to any Third Party; provided, however, that if such IP
Rights would otherwise be deemed to be Controlled under this definition but for
the use or practice of such IP Rights being subject to a payment obligation to a
Third Party, such IP Rights shall never-the-less be deemed to be Controlled by
the Party granting the applicable right, license or sublicense if the other
Party agrees in writing to reimburse all amounts owed to such Third Party as a
result of the other Party’s exercise of such right, license or sublicense.

1.19 “Dana Farber Study” means that certain investigator sponsored clinical
trial of the Product being conducted by Dr. Nancy Lin, MD pursuant to that
certain Clinical Research Support Agreement between Array and Dana
Farber/Partners Cancer Care effective July 25, 2013 (“Dana Farber Agreement”).

1.20 “Data” means any and all research data, results, pharmacology data,
medicinal chemistry data, preclinical data, clinical data (including
investigator reports (both preliminary and final), statistical analysis, expert
opinions and reports, safety and other electronic databases), in any and all
forms, including files, reports, raw data, source data (including patient
medical records and original patient report forms, but excluding
patient-specific data to the extent required by applicable laws, rules or
regulations) and the like, in each case directed to, resulting from or used in
the development, manufacture or commercialization of Product hereunder or under
the Original Agreement.

1.21 “Development Data” means (i) all Data from clinical trials of the Product;
and (ii) all research Data, preclinical Data, manufacturing Data and other
information, together with all reports, analyses and summaries on or of such
Data, in each case that are generated by or

 

*Confidential Treatment Requested.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

under authority of a Party either under the Development Program (as defined in
the Original Agreement) or by Array with respect to ARRY-380 or a Product prior
to the Effective Date. For such purposes, “Development Data” shall include
(1) raw Data, study protocols, study results, analytical methodologies,
manufacturing processes, materials lists, batch records, vendor information,
validation documentation, and the like, and (2) expert opinions, analyses,
reports and the like, relating to the Data, including in each case electronic
information and databases embodying such Data.

1.22 “EMA” means the European Medicines Agency or any successor entity thereto.

1.23 “Excluded Liabilities” has the meaning set forth in Section 2.7.

1.24 “FDA” means the U.S. Food and Drug Administration or any successor entity
thereto.

1.25 “Field” means all human and animal therapeutic, diagnostic and prophylactic
uses.

1.26 “First Commercial Sale” means, with respect to a country, the first
commercial sale of a Product in the Field in such country by Oncothyreon, its
Affiliates or Sublicensees. Sales for clinical study purposes, “Early Access
Programs” or similar uses shall not constitute a First Commercial Sale. In
addition, sales of a Product by and between Oncothyreon and its Affiliates and
Sublicensees shall not constitute a First Commercial Sale.

1.27 “FTE” means a full time equivalent person year (consisting of 1880 hours
per year) of work performing the activities set forth in Sections 2.3.1 and/or
2.3.2. For clarity, indirect personnel (including support functions such as
managerial, financial, legal or business development) shall not constitute FTEs.
Notwithstanding the foregoing, the time of a single individual shall not account
for more than one FTE for a given Calendar Year (or applicable pro-rata portion
of an FTE during any Calendar Quarter or other period of less than a Calendar
Year).

1.28 “FTE Costs” for a given period means the product of (a) the total FTEs
(proportionately, on a per-FTE basis) dedicated by personnel of Array or its
Affiliates in the particular period to the direct performance of Transition
Services and (b) the FTE Rate.

1.29 “FTE Rate” means a rate per FTE equal to [*] per annum (which may be
prorated on a daily or hourly basis as necessary) with respect to Transition
Services. “FTE Rate” shall be deemed to include all direct and indirect costs of
Array’s FTEs (including personnel and travel expenses, and the costs of
managerial, financial, legal or business development personnel supporting the
activities of such FTEs).

1.30 “GAAP” means U.S. generally accepted accounting principles.

1.31 “Good Clinical Practice” means the current standards for clinical trials
for pharmaceuticals, as set forth in the ICH guidelines and applicable
regulations promulgated thereunder, as amended from time to time, and such
standards of good clinical practice as are required by the EMA and other
organizations and governmental agencies in Major EU Countries to the extent such
standards are not less stringent than United States Good Clinical Practice.

 

*Confidential Treatment Requested.

 

4



--------------------------------------------------------------------------------

Execution Copy

 

1.32 “Good Laboratory Practice” means the current standards for laboratory
activities for pharmaceuticals, as set forth in the FDA’s Good Laboratory
Practice regulations or the Good Laboratory Practice principles of the
Organization for Economic Co-Operation and Development (“OECD”), as amended from
time to time, and such standards of good laboratory practice as are required by
the EMA and other organizations and governmental agencies in Major EU Countries,
to the extent such standards are not less stringent than United States Good
Laboratory Practice.

1.33 “Good Manufacturing Practice” means the part of quality assurance which
ensures that products are consistently produced and controlled in accordance
with the quality standards appropriate to their intended use as defined in 21
C.F.R. § 210 and 211, European Directive 2003/94/EC, Eudralex 4, Annex 16, and
applicable United States, European Union, and ICH Guidance and/or regulatory
requirements for a product.

1.34 “Indemnification Claim Notice” has the meaning set forth in Section 10.3.2.

1.35 “Indemnified Party” has the meaning set forth in Section 10.3.2.

1.36 “Indemnifying Party” has the meaning set forth in Section 10.3.2.

1.37 “Insolvency Event” means, in relation to either Party, any one of the
following: (a) that Party is the subject of voluntary or involuntary bankruptcy
proceedings instituted on behalf of or against such Party (except for
involuntary bankruptcy proceedings which are dismissed within sixty (60) days);
(b) an administrative receiver, receiver and manager, interim receiver,
custodian, sequestrator or similar officer is appointed in respect of that Party
(collectively, the “Receiver”) and that Party has not caused the underlying
action or the Receiver to be dismissed within sixty (60) days after the
Receiver’s appointment; (c) the Board of Directors have passed a resolution to
wind up that Party (other than a resolution for the solvent reconstruction or
reorganization of that Party) or to make an application for an administration
order or to appoint an administrator; or (d) that Party makes a general
assignment, composition or arrangement with or for the benefit of all or the
majority of that Party’s creditors.

1.38 “Joint Know-How” means any Know-How generated under the Original Agreement
and/or this Agreement which is jointly owned, or jointly Controlled, by Array
and Oncothyreon and/or their respective Affiliates at any time during the term
of this Agreement.

1.39 “Joint Patents” means any Patent Rights conceived, developed or reduced to
practice under the Original Agreement and/or this Agreement which are jointly
owned, or jointly Controlled, by Array and Oncothyreon and/or their respective
Affiliates at any time during the term of this Agreement.

1.40 “Know-How” means all technical information, know-how and Data, including
inventions (whether patentable or not), discoveries, trade secrets,
specifications, instructions, processes, formulae, materials, expertise and
other technology applicable to compounds, formulations, compositions, products
or to their manufacture, development, registration, use or commercialization or
methods of assaying or testing them or processes for their manufacture,
formulations containing them, compositions incorporating or comprising them and
including all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and

 

5



--------------------------------------------------------------------------------

Execution Copy

 

analytical, safety, quality control, manufacturing, preclinical and clinical
Data, instructions, processes, formulae, expertise and information, relevant to
the development, manufacture, use or commercialization of and/or which may be
useful in studying, testing, development, production or formulation of products,
or intermediates for the synthesis thereof.

1.41 “Liabilities” means debts, liabilities and obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured, determined or determinable,
known or unknown, asserted or unasserted.

1.42 “Licensed Patents” means any Patent Rights Controlled by Array and/or its
Affiliates as of the Effective Date or thereafter during the term of this
Agreement having claims covering ARRY-380 and/or Product, their use,
composition, formulation, preparation or manufacture or having claims that are
reasonably necessary for the research, development, manufacture, use or
commercialization of Product in the Field, including, without limitation, the
patents and patent applications listed in Exhibit B hereto. For the avoidance of
doubt, “Licensed Patents” shall include Array’s ownership interest in any Joint
Patents.

1.43 “Lien” means, with respect to any asset, any mortgage, deed of trust,
pledge, lien, encumbrance, charge, security interest, collateral assignment,
claim, charge, adverse claim of title, restriction or encumbrance of any kind in
respect of such asset (including any restriction on (a) the voting of any
security or the transfer of any security or other asset, (b) the receipt of any
income derived from any asset, (c) the use of any asset, or (d) the possession,
exercise or transfer of any other attribute of ownership of any asset).

1.44 “Major EU Country” means France, Germany, Italy, Spain and the United
Kingdom.

1.45 “Marketing Approval” means, with respect to each country, approval by the
FDA or the applicable health regulatory authority in or for such country that is
the counterpart of the FDA, of the applicable MAA for Product filed in or for
such country.

1.46 “Marketing Approval Application” or “MAA” means a New Drug Application, or
similar application for Marketing Approval, required under the United States
Federal Food, Drug and Cosmetics Act and the regulations promulgated thereunder,
or a comparable filing for Marketing Approval in or for a given country, in each
case with respect to Product.

1.47 “Multi-use Patents” means a subset of the Licensed Patents consisting of
the patents and patent applications identified in Exhibit B-1, as the same may
be updated from time-to-time to reflect applicable newly filed siblings or
progeny.

1.48 “Net Proceeds” means all cash payments and other consideration received by
Oncothyreon or one of its Affiliates for a grant of a Sublicense to a
Sublicensee, including without limitation, up-front payments, milestone
payments, Premium on Equity, but excluding running royalties, less any
applicable withholding taxes, unless and until Oncothyreon or its Affiliates
recoup such taxes through a credit against taxes due. Net Proceeds shall not
include any amounts received by Oncothyreon or its Affiliates (A) for the
funding of research and development activities relating to a Product at
reasonable and customary rates (including, for the avoidance of doubt, periodic
reimbursements, in arrears, for research and development activities

 

6



--------------------------------------------------------------------------------

Execution Copy

 

undertaken after execution of the applicable Sublicense), (B) for the supply of
Product at a reasonable and customary transfer price, (C) in the form of loans
at reasonable and customary rates of interest, (D) as payment for equity, other
than Premium on Equity, and (E) reimbursement of patent prosecution and
maintenance expenses. For the avoidance of doubt, the performance of development
or commercialization activities, or associated manufacturing, by a Sublicensee
or its Third Party contractors shall not, by itself, constitute “other
consideration” to be included within the definition of Net Proceeds. Any dispute
between the Parties with respect to the determination of the value of any “other
consideration” to be included within the definition of Net Proceeds shall be
determined pursuant to Section 12.2.1.

(a) “Premium on Equity” means the amount by which cash amounts received by
Oncothyreon for a particular equity security exceed the Fair Market Value of
such security.

(b) “Fair Market Value” of an equity security means (i) if the equity security
is traded on a National Exchange, then Fair Market Value shall equal the average
closing sale price of a share of such equity security as reported on the
National Exchange for the five (5) trading days immediately preceding, and the
five (5) trading days including and following, the date payment is received for
such security from the Sublicensee; (ii) if the equity security is not traded on
a National Exchange, then Fair Market Value shall be determined on the basis of
the common stock equivalents of such equity security, and shall equal the
effective gross price per share of a common stock equivalent of Oncothyreon
(subject to appropriate adjustments for stock splits, stock dividends,
recapitalizations, reorganizations and combinations) in the last sale of equity
securities by Oncothyreon to Third Parties other than the Sublicensee (but
including sales to such other Third Parties made at the same time as the sale to
the Sublicensee) within the preceding six (6) months. If no shares have been
issued as provided in subsection (ii), the board of directors of Oncothyreon
shall determine the Fair Market Value in good faith, provided that Array shall
have the right to request a determination by an independent expert selected by
mutual agreement of the Parties.

(c) “National Exchange” means the New York Stock Exchange, the American Stock
Exchange, any national market system (including without limitation the Nasdaq
National Market), or the European or Japanese equivalent of such an exchange or
market system.

(d) In the event that Oncothyreon grants a Sublicense to a Sublicensee and
obtains equity or other ownership interest in the Sublicensee in consideration
of such grant, then (i) to the extent that such equity is in the form of
securities that are then immediately publicly tradable without restriction
(“Marketable Securities”), Oncothyreon shall promptly distribute the applicable
share thereof to Array calculated in accordance with Section 5.3; and (ii) to
the extent such equity is not in the form of Marketable Securities, any cash
payment received by Oncothyreon for or in respect of such equity and other
ownership interests (including by way of dividend or distribution, or proceeds
from sale of such equity or other ownership interest) shall be included within
Net Proceeds hereunder.

1.49 “Net Sales” means the gross invoice price received by Oncothyreon, its
Affiliates and Sublicensees, and their affiliates and sublicensees (as
applicable, “Selling Party”), for Products sold by such Selling Party under this
Agreement in arm’s length sales to Third Parties less deductions allowed to the
Third Party customer by the Selling Party, to the extent actually taken by the
Third Party customer, on such sales for:

(a) trade, quantity, and cash discounts;

 

7



--------------------------------------------------------------------------------

Execution Copy

 

(b) credits, rebates and chargebacks (including those to managed-care entities
and government agencies), and allowances or credits to customers on account of
rejection or returns (including, but not limited to, wholesaler and retailer
returns) or on account of retroactive price reductions affecting such Product;

(c) freight, postage and duties, and transportation charges specifically
relating to Product, including handling and insurance thereto; and

(d) sales (such as VAT or its equivalent) and excise taxes, other consumption
taxes, customs duties and compulsory payments to governmental authorities and
any other governmental charges imposed upon the sale of the Product to Third
Parties.

Sales among Oncothyreon and its Affiliates and Sublicensees and their affiliates
and sublicensees shall be excluded from the computation of Net Sales, and no
royalties will be payable on such sales except where such entities are end
users; provided, however, that any subsequent resale to a Third Party shall be
included within Net Sales. In addition, Oncothyreon may exclude from Net Sales a
reasonable provision for uncollectible accounts, to the extent such reserve is
determined in accordance with GAAP, consistently applied across all product
lines of the particular Selling Party, until such amounts are actually
collected. Net Sales shall not include, and no royalty shall be due on, Products
used in clinical trials or other research and development activities, or
Products given as samples. With respect to Products, if any, that are sold at a
discount in “bundles” with other products or services (i.e., sold together in a
single sales transaction with other products or services for which separate
prices are charged in such transaction), if the amount invoiced for the
applicable Products represents a discount greater than the average discount for
all products and services in the applicable “bundle,” then Net Sales for such
“bundled” Product shall be determined using a sales price based on the average
discount for all products and services in the applicable “bundle,” less
applicable deductions as set forth above. Any dispute between the Parties with
respect to adjustments as described in the preceding sentence for Products sold
in “bundles” shall be determined pursuant to Section 12.2.1.

1.50 “Oncothyreon” means Oncothyreon Inc.

1.51 “Oncothyreon Indemnitees” has the meaning set forth in Section 10.2.

1.52 “Oncothyreon Patents” means any Patent Rights owned or in-licensed by
Oncothyreon, to the extent such Patent Rights: (a) claim inventions conceived by
Oncothyreon or its third party contractors as of the Effective Date, or (b) are
directed to the formulation of the Product. For the avoidance of doubt,
“Oncothyreon Patents” shall include Oncothyreon’s ownership interest in any
Joint Patents.

1.53 “Out-of-Pocket Costs” means direct expenses paid or payable to Third
Parties which are specifically identifiable and incurred for services or
materials provided by them in support of Array’s performance of the Transition
Services; such expenses to have been recorded

 

8



--------------------------------------------------------------------------------

Execution Copy

 

as income statement items in accordance with GAAP. For clarity, Out-of-Pocket
Costs do not include capital expenditures, payments for internal salaries or
benefits; facilities; utilities; general office or laboratory supplies;
information technology; and the like, or any expenses incurred by FTEs (all of
which shall be deemed included within the FTE Rate and not otherwise
reimbursable).

1.54 “Party” or “Parties” means Array and Oncothyreon or Array or Oncothyreon,
as indicated by the context.

1.55 “Patent Rights” means all patents and patent applications, including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, extensions, registrations, and
supplemental protection certificates and the like of any of the foregoing.

1.56 “Payee” has the meaning set forth in Section 6.2.

1.57 “Person” means any individual, partnership, limited liability company,
corporation, firm, association, unincorporated organization, joint venture,
trust or other entity.

1.58 “Payor” has the meaning set forth in Section 6.2.

1.59 “Phase III Clinical Trial” means a human clinical trial that would satisfy
the requirements of 21 CFR 312.21(c).

1.60 “Product” means a pharmaceutical preparation for human use incorporating
ARRY-380 as an active ingredient.

1.61 “Regulatory Authority” means any governmental agency or authority
responsible for granting clinical trial authorizations or Marketing Approvals
for Product, including the FDA, EMA and any corresponding national or regional
regulatory authorities, excluding ethics committees (national and/or local).

1.62 “Regulatory Filings” means, with respect to Product, any submission to a
Regulatory Authority of any regulatory application together with any related
correspondence and documentation (including minutes of any meetings, telephone
conferences or discussions with any Regulatory Authority), and shall include,
without limitation, any submission to a regulatory advisory board, marketing
authorization application, and any supplement or amendment thereto. For the
avoidance of doubt, Regulatory Filings shall include any IND, MAA or the
corresponding application in any other country or group of countries.

1.63 “Royalty Term” has the meaning set forth in Section 5.6.

1.64 “Senior Officers” means, for Array, the Chief Executive Officer of Array
BioPharma Inc. or its designee, and for Oncothyreon, the Chief Executive Officer
of Oncothyreon Inc. or its designee, provided that in each case the designee
shall be an individual with sufficient seniority and authority to make decisions
for the matter at issue.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

1.65 “Sublicense” means the grant of a license, sublicense or other right by
Oncothyreon and/or its Affiliates to a non-Affiliate Third Party to use and sell
Product, provided that such Third Party (a) is responsible for some or all of
the marketing and promotion of Product within the applicable territory or
(b) pays to Oncothyreon or its Affiliates additional consideration attributable
and allocable to the license for Product (such as upfront payments, royalties or
commissions) beyond the price for the purchase of Product. For the avoidance of
doubt, licenses or sublicenses to Third Party distributors that do not have
responsibility for promotion of Product within the applicable territory and do
not pay such additional consideration, or to Third Party contract manufacturers
for the purpose of manufacturing Product for Oncothyreon or Sublicensees, are
not “Sublicenses.”

1.66 “Sublicensee” means a non-Affiliate Third Party to whom Oncothyreon and/or
its Affiliates have granted a Sublicense.

1.67 “Territory” means worldwide.

1.68 “Third Party” means any entity other than Array and its Affiliates and
Oncothyreon and its Affiliates.

1.69 “Third Party License(s)” has the meaning set forth in Section 5.7.1.

1.70 “Transition Services” has the meaning set forth in Section 2.3.2.

1.71 “United States” or “U.S.” means the United States of America and its
territories and possessions.

1.72 “Valid Claim” shall mean a claim of (a) an issued and unexpired patent,
which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise; or (b) a pending patent application that has not been finally
abandoned or finally rejected or expired and which has been pending for no more
than seven (7) years from the date of filing of such application as a utility,
non-provisional application.

1.73 Interpretation. In this Agreement unless otherwise specified:

(a) “includes” and “including” means respectively includes and including without
limitation;

(b) a statute or statutory instrument or any of their provisions is to be
construed as a reference to that statute or statutory instrument or such
provision as the same may have been or may from time to time hereafter be
amended or re-enacted;

(c) words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;

(d) unless the context requires a different interpretation, the word “or” has
the inclusive meaning that is typically associated with the phrase “and/or”;

 

10



--------------------------------------------------------------------------------

Execution Copy

 

(e) the Exhibits and other attachments form part of the operative provisions of
this Agreement and references to this Agreement shall, unless the context
otherwise requires, include references to the Exhibits and attachments;

(f) the headings in this Agreement are for information only and shall not be
considered in the interpretation of this Agreement; and

(g) the Parties agree that the terms and conditions of this Agreement are the
result of negotiations between the Parties and that this Agreement shall not be
construed in favor of or against any Party by reason of the extent to which any
Party participated in the preparation of this Agreement.

ARTICLE 2

TRANSFER OF RESPONSIBILITES

2.1 Termination of Original Agreement. The Parties acknowledge and agree that,
subject to Section 5.2, the Original Agreement is hereby terminated in its
entirety as of the Effective Date. Notwithstanding the foregoing and any
provision of the Original Agreement to the contrary, only the following
provisions of the Original Agreement shall survive: Sections 3.5 (first two
sentences only), 12.4 and 13.1, provided that, subject to Section 5.2, the
foregoing shall not be deemed to extinguish any claims, rights or obligations
that accrued to a Party under the Original Agreement prior to its termination
under this Section 2.1, which claims, rights and obligations shall survive.

2.2 Oncothyreon Responsibilities. Effective as of the Effective Date,
Oncothyreon shall be solely responsible for all pre-clinical and clinical
development, regulatory and commercialization activities for Product, as
described in more detail in Article 4.

2.3 Technology Transfer.

2.3.1 Array shall deliver (or have delivered by the applicable manufacturer or
other contractor) to Oncothyreon all Array Know-How Controlled by Array and/or
its Affiliates that (a) physically exists as of the Effective Date, (b) is
necessary, or reasonably useful for, the development and commercialization of
Product and (c) has not been previously transferred to Oncothyreon. Each Party
shall bear its own costs of conducting the technology transfer activities under
this Section 2.3.1, provided that Array shall not be obligated to (i) devote [*]
to such technology transfer activities, and (ii) perform any technology transfer
activities after the first anniversary of the Effective Date. Notwithstanding
the foregoing, in the event that the technology transfer contemplated in this
Section 2.3.1 is not completed within the [*] provided for above, Array agrees
to provide such reasonable additional assistance as Oncothyreon may request in
order to complete such transfer, subject to Oncothyreon’s reimbursement of the
FTE Costs and Out-of-Pocket Costs incurred by Array in providing such
assistance. For clarity, physical existence means: (A) with respect to data and
other information within such Know-How, that such data and other information is
physically embodied, documented, or recorded in any medium (including databases,
emails, materials within such Know-How, or laboratory notebooks); and (B) with
respect to materials within such Know-How, that samples or specimens of such
materials have been produced and subsist as of the Effective Date. A preliminary
list of the Array Know-How to be transferred is set forth in Exhibit C.

2.3.2 Array shall provide to Oncothyreon transition services assistance as
requested by Oncothyreon, as set forth in more detail in Exhibit C (“Transition
Services”). Oncothyreon shall be responsible for all FTE Costs and Out-of-Pocket
Costs incurred by Array to perform the Transition Services, in accordance with
the budget set forth in Exhibit C.

 

*Confidential Treatment Requested.

 

11



--------------------------------------------------------------------------------

Execution Copy

 

2.4 Product Inventory. Oncothyreon shall purchase from Array the [*] of Product
owned Array for a purchase price of [*]. Such purchased Product, together with
the Product inventory previously purchased by Oncothyreon that remains in
Array’s possession as of the Effective Date as set forth in Exhibit D
(collectively, “Product Inventory”) shall be made available ExW with title and
risk of loss with respect to the Product Inventory passing to Oncothyreon at
such time as the Product Inventory is made available on Array’s loading dock for
shipment.

2.5 Regulatory Filings. Array hereby assigns and shall cause to be assigned to
Oncothyreon or its designee (or to the extent not so assignable, Array shall
take all reasonable actions to make exclusively available to Oncothyreon or its
designee the benefits of) all Regulatory Filings Controlled by Array and/or its
Affiliates as of the Effective Date, including those set forth on Exhibit E.

2.6 Assumed Contracts.

2.6.1 Subject to the terms of the Agreement, Array hereby assigns, and shall
cause to be assigned, to Oncothyreon, and Oncothyreon shall assume, all rights
of Array under the contracts set forth on Exhibit F (collectively, the “Assumed
Contracts”).

2.6.2 Notwithstanding Section 2.6.1, this Agreement shall not constitute an
agreement to assign any contract if an attempted assignment or transfer thereof,
without the consent of a third party thereto, would constitute a breach or other
contravention thereof or would be ineffective with respect to any party thereto.
As to any such contract, Array and Oncothyreon will use commercially reasonable
efforts to obtain as promptly as practicable following the Effective Date the
consent of the other parties to such contract or, alternatively, written
confirmation from such parties reasonably satisfactory to Oncothyreon that such
consent is not required, it being understood that neither Array, Oncothyreon nor
any of their respective Affiliates shall be required to pay money to any third
party, commence any litigation or offer or grant any accommodation (financial or
otherwise) to any third party. If such consent is not obtained, or if an
attempted assignment thereof would be ineffective or would adversely affect the
rights thereunder so that Oncothyreon would not in fact receive all such rights,
Oncothyreon and Array shall cooperate in a mutually agreeable arrangement
pursuant to which Oncothyreon would obtain, as of and following the Effective
Date, the benefits and assume the obligations thereunder in accordance with this
Agreement, including subcontracting or sublicensing to Oncothyreon, or pursuant
to which Array would enforce for the benefit of Oncothyreon.

2.7 Assumed Liabilities. Subject to the terms of the Agreement, Oncothyreon will
assume and pay, perform and discharge when due those, and only those,
Liabilities of Array

 

*Confidential Treatment Requested.

 

12



--------------------------------------------------------------------------------

Execution Copy

 

under and with respect to any Assumed Contracts, to the extent that such
obligations and liabilities first accrued after the Effective Date (the “Assumed
Liabilities”). Notwithstanding any provision in this Agreement, as a material
consideration and inducement to Oncothyreon to enter into this Agreement, Array
will retain, and will be solely responsible for paying, performing and
discharging when due, and Oncothyreon will not assume or otherwise have any
responsibility or liability for, any and all Liabilities of Array (whether now
existing or hereafter arising) other than the Assumed Liabilities (the “Excluded
Liabilities”). In addition, Array shall, as requested by Oncothyreon and at
Oncothyreon’s cost, enforce the remedies available to Array and/or its
Affiliates under the Assumed Contracts for the benefit of Oncothyreon.

2.8 Contracted Analytical Services. Oncothyreon agrees that for a period of [*]
from the Effective Date, it will continue to obtain analytical services from
Array, and Array will provide such services to Oncothyreon, pursuant to a
separate agreement to be entered into between the Parties [*] following the
Effective Date pursuant to good faith negotiations, which agreement shall be
consistent with the terms set forth in Exhibit J and contain such other terms
and conditions as are reasonable and customary for arrangements of this type.

ARTICLE 3

LICENSE; NON-COMPETE

3.1 License. Array hereby grants to Oncothyreon an exclusive (including as to
Array and its Affiliates) license under the Array Technology to research,
develop, make, have made, use, offer for sale, sell, import and export Products
in the Territory for use in the Field. Oncothyreon shall have the right to
exercise such license through its Affiliates, provided that Oncothyreon shall be
responsible for the failure by its Affiliates to comply with, and Oncothyreon
guarantees the compliance by each of its Affiliates with, the terms of this
Agreement including all relevant restrictions, limitations and obligations.

3.2 Sublicenses. The license under Section 3.1 includes the right to grant and
authorize sublicenses through multiple tiers within the scope thereof to Third
Parties that Oncothyreon (or its Affiliate, as applicable), provided that:

3.2.1 Oncothyreon shall promptly notify Array of the grant of each Sublicense,
and with respect to each Sublicense granted, shall provide Array with a copy of
the final executed Sublicense, which Sublicense may be redacted to protect
confidential information of the Sublicensee or to redact information related to
any product other than the Product (but shall be sufficient, after such
redactions, for Array to determine the scope of the licenses and sublicenses
granted to such Sublicensee with respect to the Product and for Array to
determine all payments to be made to Oncothyreon with respect to the Product
under such Sublicense);

3.2.2 Oncothyreon shall be responsible for the failure of any sublicensee to
comply with, and Oncothyreon guarantees the compliance by each of its
sublicensees with the relevant terms of this Agreement including all relevant
restrictions, limitations and obligations; and

3.2.3 Oncothyreon shall only grant Sublicenses to Third Parties it reasonably
believes capable of and have resources for the development and/or
commercialization, as applicable, of the Product within the territory
contemplated by such sublicenses.

 

*Confidential Treatment Requested.

 

13



--------------------------------------------------------------------------------

Execution Copy

 

3.3 No Implied Licenses. Each Party acknowledges that the licenses granted under
this Article 3 are limited to the scope expressly granted, and all other rights
to Array’s Know-How and/or Patent Rights are expressly reserved to Array.
Without limiting the foregoing, it is understood that Array retains all of its
rights to the Array Technology for all purposes not expressly licensed.

3.4 Section 365(n) of the Bankruptcy Code. All rights and licenses granted under
or pursuant to any section of this Agreement are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the U.S.
Bankruptcy Code to the extent permitted thereunder. Oncothyreon shall retain and
may fully exercise all of its rights and elections under the U.S. Bankruptcy
Code. Upon the bankruptcy of Array, Oncothyreon shall further be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property, and such, if not already in its possession, shall be
promptly delivered to Oncothyreon, unless Array elects to continue, and
continues, to perform all of its obligations under this Agreement.

3.5 Exclusivity of Efforts.

3.5.1 Non-Compete. During the period commencing on the Effective Date and ending
on the [*] (“Exclusivity Period”), neither Party nor its Affiliates will
conduct, directly or indirectly, either alone or with a Third Party or by
assisting any Third Party, (i) research or development with respect to, or
manufacture or commercialize, a pharmaceutical product that is known by such
Party or its Affiliate to be a Competing Product, or (ii) conduct a drug
discovery or other research program the goal of which is to identify Competing
Products.

3.5.2 Change of Control.

(a) In the event that during the Exclusivity Period Array enters into a
transaction or series of transactions with a Third Party that constitutes a
Change of Control of Array, then at Array’s option, the non-compete(s) under
Section 3.5.1 shall terminate.

(b) In the event that during the Exclusivity Period Oncothyreon enters into a
transaction or series of transactions with a Third Party that constitutes a
Change of Control of Oncothyreon (such Third Party referred to as an
“Acquiror”), and such Acquiror, as of the effective date of such transaction(s),
is engaged, directly or indirectly, in the development, marketing and/or sale of
a Competing Product in any country in the Territory, then such Acquiror shall
divest its interest in the Competing Product within [*] of the effective date of
such transaction, provided that during such period (i) no Licensed Patents are
used by, and no Confidential Information of Array is used by, or disclosed in
any material manner to, Acquiror or any of its Affiliates prior to the Change of
Control (the “Acquiror Group”) for use with a Competing Product, (ii) the
Acquiror Group segregates the personnel and activities of Oncothyreon and its
other Affiliates with respect to Product from all programs of the Acquiror Group
directed to the development and/or commercialization of Competing Products,
(iii)

 

*Confidential Treatment Requested.

 

14



--------------------------------------------------------------------------------

Execution Copy

 

Oncothyreon shall not change its practices with respect to the development
and/or commercialization of Product in a way that could reasonably be expected
to (A) have a material adverse effect on the viability and marketability of
Product or (B) result in the destruction, material deterioration, or material
impairment of Product, and (iv) Oncothyreon shall ensure that the Acquiror Group
does not take any action that would result in the destruction, material
deterioration, or material impairment of Product.

ARTICLE 4

DILIGENCE

4.1 General. Oncothyreon and/or its Affiliates shall, including through
Sublicensees, use Commercially Reasonable Efforts to (i) obtain Marketing
Approvals for Product in the United States and the Major EU Countries, and
(ii) commercialize Product in the United States and the Major EU Countries after
receipt of such Marketing Approvals.

4.2 Information and Reports. Oncothyreon shall keep Array informed regarding the
ongoing development and commercialization of Products through reasonably
detailed reports to be provided to Array on an annual basis. Such annual reports
shall include summaries of all material development activities (including
regulatory activities) and results with respect to the Products in the
Territory, including study results and conclusions generated therefrom with
respect to all ongoing clinical trials, CMC reports and all patent applications
filed. Additionally, Oncothyreon will upon Array’s written request, to the
extent reasonably required to confirm Oncothyreon’s compliance with the
obligations under Section 4.1(i) (“Purpose”), provide Array with the raw data
generated by or on behalf of Oncothyreon in such annual period, it being
understood that Array shall keep such data in strict confidence and may use such
data solely for the Purpose.

ARTICLE 5

FINANCIAL PROVISIONS

5.1 Upfront Payment. In consideration of the licenses and rights granted and/or
assigned to Oncothyreon hereunder, Oncothyreon shall make to Array a one-time,
upfront payment of twenty million USD (US $20,000,000) within twenty (20) days
after the Effective Date.

5.2 Oncothyreon Obligations under Original Agreement. In full satisfaction of
all of Oncothyreon’s financial obligations under the Original Agreement,
Oncothyreon shall make to Array the following payments:

5.2.1 [*];

5.2.2 [*];

5.2.3 payment of any additional amounts owing to Array under the Original
Agreement not captured in (a) or (b) above, which amounts (if any) to be
mutually determined by the Parties within sixty (60) days after the Effective
Date.

 

*Confidential Treatment Requested.

 

15



--------------------------------------------------------------------------------

Execution Copy

 

5.3 Share of Net Proceeds. Oncothyreon shall pay Array the applicable share of
Net Proceeds received by Oncothyreon from any Sublicensee during the Royalty
Term as follows:

 

Development Stage

   Share of
Net
Proceeds  

For Sublicenses entered into [*]

     [*] % 

For Sublicenses entered into [*]

     [*] % 

For Sublicenses entered into [*]

     [*] % 

5.4 Milestone Payments.

5.4.1 If Oncothyreon enters into a transaction or series of transactions with a
Third Party that constitutes a Change of Control of Oncothyreon, and a
definitive agreement or agreements for such transaction or series of transaction
is executed within three (3) years following the Effective Date, then such Third
Party shall pay to Array the following amounts on the first achievement of the
following milestone events, with such payments due [*] after applicable event
occurs. Each payment shall be due once and only in connection with one Change of
Control, regardless of how many Change of Control transactions occur and how
many times and for how many Products the event may occur.

 

Event

   Milestone
Payment  

1. [*]

   $ [*]   

2. [*]

   $ [*]   

3. [*]

   $ [*]   

4. [*]

   $ [*]   

5. [*]

   $ [*]   

6. [*]

   $ [*]   

7. [*]

   $ [*]   

5.4.2 Notwithstanding Section 5.4.1, if Oncothyreon enters into a Sublicense
with any Third Party within three (years) following the Effective Date and
subsequently enters, within such three (3) year-period, into a transaction or
series of transactions with an unrelated Third Party that constitutes a Change
of Control of Oncothyreon (i.e., where such acquirer is neither a Sublicensee or
an Affiliate of a Sublicensee), then no amount shall be payable under
Section 5.4.1.

 

*Confidential Treatment Requested.

 

16



--------------------------------------------------------------------------------

Execution Copy

 

5.5 Royalties.

5.5.1 Royalties on Oncothyreon Net Sales. Oncothyreon shall pay Array the
applicable royalty rate for Net Sales of Product during the Royalty Term by
Oncothyreon and/or its Affiliates (excluding for clarity Sublicensees) as
follows:

 

Oncothyreon Net Sales in a Given Calendar Year

   Royalty
Rate  

Less than [*]

     [*] % 

From [*] to [*]

     [*] % 

More than [*]

     [*] % 

For purposes of determining the royalty rate(s) pursuant to this Section 5.5.1
that is or are applicable hereunder on the Net Sales during the Royalty Term,
all Net Sales of Product in countries during the effective period of an
applicable Royalty Term shall be aggregated on a Calendar Year basis.

5.5.2 Royalties on Sublicensee Net Sales. Oncothyreon shall pay Array a royalty
of [*] of Net Sales of Product during the Royalty Term by any Sublicensee, its
affiliates or sublicensees. For clarity, the royalty rate in this Section 5.5.2
shall apply only to sales by Sublicensees who are arms-length Third Parties
(e.g., not to acquirers or other Affiliates of Oncothyreon).

5.6 Term For Royalty Payment. Royalties payable under Section 5.5 shall be paid
on a country-by-country, and Product-by-Product basis with respect to Net Sales
made during the “Royalty Term” for that country, which is defined as the period
from the date of the First Commercial Sale of the Product until the later of:
(i) the expiration of the last to expire Valid Claim of the Licensed Patents or
Oncothyreon Patents claiming the manufacture, use or sale of the Product in the
country where it was sold; or (ii) ten (10) years following the date of the
First Commercial Sale of the Product in the country where the Product was sold.

5.7 Certain Adjustments to Royalty Payments.

5.7.1 Right of Offset; Amount. If Oncothyreon, its Affiliates or any Sublicensee
(or its affiliates and sublicensees) believe that it is reasonably necessary to
obtain a license or similar rights to intellectual property rights of a Third
Party or Third Parties for Oncothyreon, its Affiliates or any Sublicensee to
research, develop, make, have made, use, offer for sale, sell, have sold, import
or otherwise exploit Product (“Third Party License(s)”), then Oncothyreon shall
have the right to credit [*] of any compensation (including up-front payments,
milestones and royalties) actually paid by Oncothyreon, its Affiliates or the
Sublicensee (or its affiliates and sublicensees) with respect to Product under
any such Third Party License(s) against royalties otherwise payable hereunder
with respect to units of Product subject to a royalty under such Third Party
License. Such credit against royalties payable hereunder shall be allocated as
follows: (a) [*] of royalties payable under a Third Party License with respect
the Product shall be

 

*Confidential Treatment Requested.

 

17



--------------------------------------------------------------------------------

Execution Copy

 

creditable against royalties payable hereunder with respect to units of Product
subject to such Third Party royalty; and (b) [*] of the portion of any up-front
payments, milestones or other amounts payable under a Third Party License that
is reasonably allocable to the exploitation of Product (as opposed to the
exploitation of non-Products or other use of intellectual property that is the
subject of the applicable Third Party License in a manner unrelated to Product)
shall be creditable against royalties payable hereunder with respect units of
Product subject to a royalty under such Third Party License, provided, however,
that in neither case (i.e., under the previous sub-clauses (a) or (b)) shall the
royalties payable under (1) Section 5.5.1 fall below [*] of the rates set forth
in Section 5.5.1; and (2) Section 5.5.2 fall below [*].

5.7.2 Generic Product Reduction. This Section 5.7.2 will apply solely to
royalties payable under Section 5.5. Notwithstanding the foregoing provisions of
Section 5.5 (as applicable), if, in a particular Calendar Year, one or more
Third Parties is or are selling a Generic Product in the Field in a country in
the Territory and the sales of all such Generic Products in the Field in such
country represent at least [*] of the total units of a Product and related
Generic Products sold in the Field during the Royalty Term in such Calendar Year
in such country, then in such case the royalty rates attributable to the Net
Sales of such Product in the Field in such country during the Royalty Term shall
thereafter be reduced (a) by [*] of the amount otherwise payable under
Section 5.5.1, and (b) to [*] with respect to the royalties payable under
Section 5.5.3, as applicable. For purposes of the foregoing, “Generic Product”
means with respect to a Product, a non-proprietary product: (A) with the same
active ingredient(s) and administration route as the Product; (B) that has
obtained Marketing Approval from the applicable Regulatory Authority solely by
means of a procedure for establishing equivalence to the Product, without the
conduct of any human clinical efficacy trials; and (C) is legally marketed in
such country by or under the authority of an entity other than Oncothyreon, its
Affiliates or Sublicensees (including affiliates and sublicensees of its
Sublicensees).

5.7.3 Maximum Reductions. Notwithstanding anything in Sections 5.7.1 and 5.7.2
to the contrary, in no event shall the Royalty Payment to Array be reduced by
operation of Sections 5.7.1 and 5.7.2 (whether singly or together) to an amount
less than (a) [*] of the amount that would otherwise be due Array under
Section 5.5.1 (i.e., the royalty absent any reductions or offsets), and (b) to
less than [*] with respect to the royalties payable under Section 5.5.2.

ARTICLE 6

PAYMENTS; BOOKS AND RECORDS

6.1 Foreign Exchange; Manner and Place of Payment. All dollar amounts in this
Agreement are stated in, and all payments under this Agreement shall be made in,
United States Dollars. With respect to amounts invoiced or incurred in a
currency other than United States Dollars, the amounts shall be expressed in the
currency in which such sale was originally made, or in which such cost was
incurred, together with the United States Dollar equivalent using a rate of
exchange as published in The Wall Street Journal (U.S. Eastern Edition) on last
day of the quarter in which such sale was made or cost incurred. Payment of all
sums due hereunder shall be made by check, wire transfer, or electronic funds
transfer (EFT), at the payor’s choice, using account information provided by the
payee, which the payee may update in writing from time to time.

 

*Confidential Treatment Requested.

 

18



--------------------------------------------------------------------------------

Execution Copy

 

6.2 Taxes. In the event that applicable law requires either Party to withhold
taxes with respect to any payment to be made by such Party to the other Party
pursuant to this Agreement, the Party making the payment (the “Payor”) shall
withhold such taxes from the amount due and furnish the other Party (the
“Payee”) with proof of payment of such taxes within thirty (30) days of such
payment, and except to the extent such withholding is required under applicable
law, all payments from one Party to the other Party under this Agreement shall
be made without deduction or withholding of taxes. Any such tax required to be
withheld will be an expense of and borne by Payee. The Payor shall provide
reasonable assistance to the Payee in Payee’s efforts to claim an exemption from
withholding of such taxes, obtain a refund of any such taxes withheld, or obtain
a credit with respect to such taxes withheld. In order for the Payee to secure
an exemption from, or a reduction in, any withholding of taxes, the Payee shall
provide to the Payor such forms as are reasonably required for each type of
payment to be made pursuant to the Agreement for which an exemption from, or a
reduction in, any withholding of taxes is sought, and in the event that a
required form previously furnished by the Payee expires, is incorrect, or is
inapplicable to the type of payment to be made, due to a change in circumstances
or otherwise, the Parties acknowledge that Payee may need to furnish new forms
to the Payor in order to secure an exemption from, or a reduction in, any
withholding of taxes with respect to such payment. All payments due pursuant to
this Agreement shall be paid exclusive of any applicable value-added tax (“VAT”)
(which, if applicable, shall be payable by the Payor upon receipt of a valid VAT
invoice). If the Payee is required to report any such tax, the Payor shall
promptly provide the Payee with applicable receipts and other documentation
necessary or appropriate for such report. In the event that the governing tax
authority retroactively determines that a payment made by the Payor pursuant to
this Agreement should have been subject to withholding (or to additional
withholding) for taxes, and the Payor remits such withholding tax to the tax
authority, the Payor will have the right to offset such amount (but not interest
and penalties that may be imposed thereon) against future payment obligations of
the Payor under this Agreement; provided, however, that if no further payments
or insufficient further payments are available against which offset may be
pursued, the Payor may pursue reimbursement by any remedy (at law or in equity)
available to it.

6.3 Royalty Payments and Reports. Royalty payments under this Agreement with
respect to Net Sales of Product in a given calendar quarter shall be made to
Array or its designee quarterly within [*] days following the applicable
calendar quarter. Each royalty payment shall be accompanied by a report
detailing, on a country-by-country basis for all Net Sales of Product by or
under authority of Oncothyreon during the relevant three (3) month period:
(i) units of Product sold, (ii) gross sales of the Product, (iii) calculation of
the Net Sales (and deductions utilized in determining Net Sales), and (iv) all
other calculations made in determining the applicable royalties payable on such
Net Sales.

6.4 Books and Records; Accounting and Audits. Oncothyreon shall maintain
complete and accurate books and records, in accordance with GAAP, which are
relevant to payments to be made to Array under this Agreement, which books and
records shall be sufficient in detail to verify all payment amounts due
hereunder. Array shall have the right, at its own expense and not more than once
in any Calendar Year during the term of this Agreement, to have an independent,
certified public accountant, selected by Array, and under an obligation of
confidence, audit the books and records of Oncothyreon in the location(s) where
such books and records are maintained upon reasonable notice (which shall be no
less than fifteen (15) business

 

*Confidential Treatment Requested.

 

19



--------------------------------------------------------------------------------

Execution Copy

 

days prior written notice) and during regular business hours, and for the sole
purpose of verifying the basis and accuracy of payments required and made under
this Agreement. The report and communication of such accountant with respect to
such an audit shall be limited to a certificate stating whether any, as
applicable, report made or payment submitted during such period is accurate or
inaccurate and, if a discrepancy is identified, shall also indicate the amount
and if applicable, with respect to any report, the nature, of any discrepancy,
and the correct information (with respect to the applicable period). Such
accountant shall provide Array and Oncothyreon with a copy of each such report
simultaneously. Should the audit lead to the discovery of a discrepancy: (i) to
Array’s detriment, Oncothyreon shall pay to Array the amount of the discrepancy
within thirty (30) days of Oncothyreon’s receipt of the report; or (ii) to
Oncothyreon’s detriment, Oncothyreon may, as applicable, credit the amount of
the discrepancy against future payments payable to Array under this Agreement,
and if there are no such payments payable, then Array shall pay to Oncothyreon
the amount of the discrepancy within thirty (30) days of Array’s receipt of the
report. Additionally, in the event that the discrepancy is to Array’s detriment
and is greater than ten percent (10%) of the amount due for such audited period,
then Oncothyreon shall pay or reimburse the reasonable cost charged by such
accountant for such audit. Once Array has conducted an audit permitted by this
Section 6.4 in respect of any period, it may not re-inspect Oncothyreon’s books
and records in respect of such period, unless a subsequent audit of a separate
reporting period uncovers fraud on the part of Oncothyreon that is reasonably
expected to have been occurring during the prior audited period. For clarity,
however, if a discrepancy is identified by the accountant during the course of
an audit and the Parties do not agree upon a resolution of such discrepancy,
then Array’s accountant may re-inspect the books and records to the extent
reasonably relevant to resolving such discrepancy. Notwithstanding anything
herein to the contrary, upon the expiration of three (3) years following the end
of any Calendar Year, the right to audit, the books and records for such
Calendar Year shall expire and Oncothyreon shall be released from any liability
or accountability with respect to payments as reflected in such books of
Oncothyreon for such Calendar Year (including, for clarity, with respect to the
calculation of royalties payable with respect to each such Calendar Year).
Oncothyreon shall no longer be required to retain such books and records for any
Calendar Year after the expiration of the third (3rd) Calendar Year following
such Calendar Year.

6.5 Blocked Currency. If at any time legal restrictions in the Territory prevent
the prompt remittance of any payments with respect to sales therein, Oncothyreon
shall have the right and option to make such payments by depositing the amount
thereof in local currency to Array account in a bank or depository in the
Territory.

6.6 Confidentiality. Array shall treat all financial information of Oncothyreon
(and its Affiliates and Sublicensees, and their respective affiliates and
sublicensees) that is subject to review under this Article 6 of this Agreement
(including all royalty reports) as Confidential Information of Oncothyreon.

 

20



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE 7

INTELLECTUAL PROPERTY; EXCLUSIVITY

7.1 Ownership.

7.1.1 All inventions and other Know-How arising from the Parties’ activities
under this Agreement, including any patent applications and patents covering
such inventions and other Know-How, made solely by employees or consultants of a
Party shall be owned by such Party.

7.1.2 All such inventions and other Know-How made or developed jointly by
employees or consultants of both Parties shall be owned jointly by the Parties.
Determination of inventorship shall be made in accordance with US patent laws
and any Patent Rights with a named inventor that is an employee or consultant of
each Party will be jointly owned.

7.1.3 Subject to Sections 3.1 and 3.5, each Party may use, or license to any
Third Party, any jointly owned Know-How and Patent Rights for any other purpose
without accounting to or obtaining the approval of the other Party.

7.2 Patent Prosecution.

7.2.1 Array shall have the right to control the preparation, filing, prosecution
and maintenance of all patents and patent applications within the Licensed
Patents. Array shall give Oncothyreon an opportunity to review and comment on
the text of each patent application within the ARRY-380 Patents as well as any
other material submissions related to the ARRY-380 Patents before filing, and
shall supply Oncothyreon with a copy of such patent application as filed,
together with notice of its filing date and serial number.

7.2.2 Oncothyreon shall reimburse Array for the amounts paid to Third Parties by
Array in connection with the filing, prosecution and maintenance of the ARRY-380
Patents, including without limitation, amounts paid by Array as filing and
maintenance fees, translation fees and amounts paid to outside patent counsel
and foreign associates, provided, however, that, to the extent Array grants
rights to one or more Third Parties under the ARRY-380 Patents for products
other than the Product and such Third Parties are obligated to reimburse Array
for such amounts, then Oncothyreon’s obligation under this 7.2.2 shall be
reduced on a pro rata basis based on the number of such Third Parties (“Patent
Costs”). Array shall provide Oncothyreon with an invoice for Patent Costs on a
monthly basis, and payment shall be due within thirty (30) days thereafter.

7.2.3 If Array, in its sole discretion, decides to abandon the preparation,
filing, prosecution or maintenance of any patent or patent application in the
ARRY-380 Patents, then Array shall notify Oncothyreon in writing thereof at
least sixty (60) days prior to any due date that requires action to avoid loss
of rights in connection with the applicable patent and/or patent application,
and following the date of such notice Oncothyreon shall have the right, at its
cost, to prosecute and maintain such patent and/or patent application in Array’s
name, provided that Oncothyreon shall give Array an opportunity to review and
comment on the text of each patent application or other material submissions
related to the ARRY-380 Patents before filing, and shall supply Array with a
copy of such patent application as filed, together with notice of its filing
date and serial number.

 

21



--------------------------------------------------------------------------------

Execution Copy

 

7.3 Enforcement of ARRY-380 Patents.

7.3.1 Notification of Infringement. In the event that either Party becomes aware
of actual or threatened infringement of any ARRY-380 Patents in any country in
the Territory by the manufacture or sale or use of a Product or a product in the
Field substantially similar to a Product (in either case, an “Infringing
Product”), it shall provide the other Party with the available evidence, if any,
of such infringement.

7.3.2 Enforcement of Patent Rights. Oncothyreon, at its sole expense, shall have
the initial right to initiate and control any enforcement of the ARRY-380
Patents with respect to an Infringing Product or to defend any declaratory
judgments seeking to invalidate or hold the ARRY-380 Patents unenforceable
(each, an “Enforcement Action”), in each case in Oncothyreon’s own name and, if
necessary for standing purposes, in the name of Array and shall consider, in
good faith, the interests of Array in so doing. If Oncothyreon does not, within
one hundred twenty (120) days of receipt of notice from Array, abate the
infringement or file suit to enforce the ARRY-380 Patents against at least one
infringing party in the Territory, Array shall have the right to take whatever
action it deems appropriate to enforce the ARRY-380 Patents. The Party
controlling any such enforcement action shall not settle the action or otherwise
consent to an adverse judgment in such action that diminishes the rights or
interests of the non-controlling Party (including in the case of Oncothyreon,
entering into any settlement admitting the invalidity of, or otherwise
impairing, the ARRY-380 Patents) without the prior written consent of the other
Party. All monies recovered upon the final judgment or settlement of any such
suit to enforce the ARRY-380 Patents shall be shared, after reimbursement of
expenses, as follows: (i) in the event that Oncothyreon brought the claim, suit
or action, any remaining amount shall be shared [*] to Oncothyreon, [*] to
Array, and (ii) in the event that Array brought the claim, suit or action, any
remaining amount shall be retained by Array.

7.3.3 Cooperation. In any suit to enforce and/or defend the ARRY-380 Patents
pursuant to this Section 7, the Party not in control of such suit (a) shall, at
the request and expense of the controlling Party, reasonably cooperate and, to
the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like, and (b) further agrees to be named in and consents to join in any suit,
action, or proceeding as a party to the suit, action, or proceeding to the
extent necessary to establish standing in the suit, action, or proceeding.

7.4 Patent Marking. Oncothyreon agrees to mark and have its Sublicensees mark
all patented Products they sell or distribute pursuant to this Agreement in
accordance with the applicable patent statutes or regulations in the country or
countries of manufacture and sale thereof.

7.5 Patent Term Extensions. The Parties will reasonably discuss for which
Licensed Patents related to a Product to pursue in any country any patent term
adjustment, patent term extension, supplemental patent protection or related
extension of rights with respect to the Licensed Patents. To the extent
permitted by applicable law, Array shall apply for and pursue any such
adjustment, extension or protection as directed by Oncothyreon, at Oncothyreon’s
cost.

7.6 Multi-use Patents. For clarity, Array shall solely control, at its cost, the
filing, prosecution, maintenance, enforcement and defense of the Multi-use
Patents.

 

*Confidential Treatment Requested.

 

22



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 General Warranties.

8.1.1 Array Warranties. Array warrants and represents to Oncothyreon that:

(a) as of the Effective Date, it is the lawful and sole owner of the Array
Technology and has the full right and authority to enter into this Agreement and
grant the rights and licenses granted herein, and, without limiting the
foregoing, no Array Technology is subject to any Third-Party in-license
agreement (except for the In-License, as defined in Exhibit G, which Array
agrees not to terminate, cause to be terminated, or modify, in each case in a
way that would reasonably be expected to adversely affect Oncothyreon’s
sublicenses under the In-License);

(b) neither Array nor its Affiliates has previously granted and will not grant
any rights in conflict with the rights and licenses granted herein, other than
those specified in Exhibit G;

(c) neither Array nor its Affiliates has previously granted, and will not grant
during the term of this Agreement, any right, license or interest in or to the
Array Technology, or any portion thereof, to manufacture, sell or use the
Product that is in conflict with the rights or licenses granted under this
Agreement;

(d) as of the Effective Date, it is not aware of any prior act or any fact which
causes it to conclude that any Array Patent is invalid or unenforceable;

(e) during the term hereof, neither Array nor its Affiliates will grant a lien
or other encumbrances on any of the subject matter of this Agreement or on any
of Array’s rights, benefits, or obligations hereunder or on the Array
Technology, which would conflict with the rights of Oncothyreon hereunder;

(f) The Product Inventory (i) has been manufactured in compliance with of
applicable Good Clinical Practices, Good Laboratory Practices or Good
Manufacturing Practices, (ii) to Array’s knowledge, conforms at the time of
delivery to Oncothyreon with the applicable specifications and all applicable
laws, rules and regulations; and (iii) is free and clear of any security
interest, lien, or other encumbrance.

(g) Array and its Affiliates have performed all of the obligations required to
be performed by them and are entitled to all benefits under and are not alleged
to be in default in respect of, any Assumed Contract. Each of the Assumed
Contracts is in full force and effect, subject only to the effect, if any, of
applicable bankruptcy and other similar laws affecting the rights of creditors
generally and rules of law governing specific performance, injunctive relief and
other equitable remedies. There exists no default or event of default or event,
occurrence, condition or act, with respect to Array or its Affiliates, or, to
Array’s knowledge, with respect to any other contracting party, which, with the
giving of notice, the

 

23



--------------------------------------------------------------------------------

Execution Copy

 

lapse of time or the happening of any other event or condition, would reasonably
be expected to (i) become a material default or event of material default under
any Assumed Contract or (ii) give any Third Party (A) the right to declare a
default or exercise any remedy under any Assumed Contract, (B) the right to a
penalty or acceleration of any payment under any Assumed Contract, or (C) the
right to cancel, terminate or modify any Assumed Contract. Neither Array nor its
Affiliates has received any written notice regarding any actual or possible
violation or breach of, default under, or intention to cancel or modify any
Assumed Contract. True, correct and complete copies of all Assumed Contracts
have been provided to Oncothyreon or Oncothyreon’s counsel prior to the
Effective Date.

(h) As of the Effective Date, there are no pending (or to the knowledge of Array
and its Affiliates, threatened) Claims arising from the Dana Farber Study or any
clinical studies conducted by or on behalf of Array with respect to Product.

(i) it is currently in compliance with all material terms of the Original
Agreement.

8.1.2 Oncothyreon Warranties. Oncothyreon warrants and represents to Array that:

(a) to the best of its knowledge as of the Effective Date, Oncothyreon is not
engaged in contract negotiations with respect to in-licensing or acquiring any
Competing Product;

(b) during the term hereof, Oncothyreon will not grant a lien or other
encumbrances on any of the subject matter of this Agreement or on any of
Oncothyreon’s rights, benefits, or obligations hereunder or on the Array
Technology, which would conflict with the rights of Array hereunder;

(c) during the term hereof, Oncothyreon will conduct the development and
commercialization of the Product in accordance with applicable United States
law, known or published standards of the FDA, and standards of the EMA, as
applicable, and the scientific standards applicable to the conduct of such
studies and activities in the United States;

(d) during the term hereof, it will employ individuals of appropriate education,
knowledge, and experience to conduct or oversee the conduct of its clinical and
preclinical studies of the Product;

(e) it is currently in compliance with all material terms of the Original
Agreement;

(f) Oncothyreon is not engaged in discussions concerning, and is not currently
intending to immediately enter into, a Sublicense with respect to the Product or
a Change of Control transaction.

 

24



--------------------------------------------------------------------------------

Execution Copy

 

8.1.3 Mutual Warranty. Each of Oncothyreon and Array warrants and represents to
the other Party that, as of the Effective Date:

(a) it is an entity duly organized, validly existing and in good standing under
the laws of the state or country (as applicable) of its organization, is
qualified to do business and is in good standing as a foreign entity in each
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and failure to have such would prevent it
from performing its obligations under this Agreement, and has full power and
authority to enter into this Agreement and to carry out the provisions hereof;

(b) such Party is duly authorized, by all requisite action, to execute and
deliver this Agreement and the execution, delivery and performance of this
Agreement by such Party does not require any shareholder action or approval, and
the person executing this Agreement on behalf of such Party is duly authorized
to do so by all requisite action;

(c) the Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms except as enforceability may be limited
by (i) bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights; and (ii) equitable principles of
general applicability.

(d) The execution, delivery and performance of the Agreement by such Party and
its compliance with the terms and provisions of this Agreement does not and
shall not conflict with or result in a breach of any of the terms or provisions
of (i) any agreement, instrument or understanding, oral or written, to which it
is a Party or by which it is bound, (ii) the provisions of its operating
documents or bylaws, or (iii) any order, writ, injunction or decree of any
governmental authority entered against it or by which it or any of its property
is bound.

(e) neither it nor its Affiliates has received from a Third Party notice that
the manufacture, sale or use of the Product would infringe any intellectual
property rights of such Third Party and to its knowledge and belief, no action,
suit or claim has been initiated or threatened against it or its Affiliates with
respect to the Array Technology, the Oncothyreon Patents or its right to enter
into and perform its obligations under this Agreement;

(f) such Party has provided to the other Party all material Development Data and
other information in its possession or of which it is aware as of the Effective
Date, concerning efficacy, side effects, injury, toxicity, or sensitivity,
reaction and incidents or severity thereof, associated with any preclinical use,
clinical use, studies, investigations, or tests with the Product (humans or
animals). Such disclosure includes information contained in publicly available
filings with the U.S. Securities and Exchange Commission;

(g) such Party has not employed (and, to the best of its knowledge, has not used
a contractor or consultant that has employed) any individual or entity debarred
by the FDA (or subject to a similar sanction of EMA), or, to the best of its
knowledge, any individual who or entity which is the subject of an FDA debarment
investigation or proceeding (or similar proceeding of EMA), in the conduct of
any preclinical or clinical studies of Product;

(h) the preclinical and clinical studies of the Product conducted by or on
behalf of such Party have been performed in accordance with applicable United
States law, known or published standards of the FDA and the scientific standards
applicable to the conduct of such studies and activities in the United States;

 

25



--------------------------------------------------------------------------------

Execution Copy

 

(i) Such Party and its Affiliates have employed individuals of appropriate
education, knowledge, and experience to conduct or oversee the conduct of all of
its clinical and preclinical studies of the Product;

(j) in the course of developing Product, neither it nor its Affiliates has
conducted any development activities in violation of applicable Good Clinical
Practices, Good Laboratory Practices or Good Manufacturing Practices; and

(k) All Regulatory Filings filed by such Party existing as of the Effective Date
are in good standing and in compliance with applicable laws, rules and
regulations.

8.2 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF ANY PATENTS ISSUED OR
PENDING.

ARTICLE 9

CONFIDENTIALITY

9.1 Confidential Information. Except as expressly provided herein, the Parties
agree that the receiving Party shall not publish or otherwise disclose and shall
not use for any purpose any information furnished to it by the other Party
hereto pursuant to this Agreement which if disclosed in tangible form is marked
“Confidential” or with other similar designation to indicate its confidential or
proprietary nature or if disclosed orally is indicated orally to be confidential
or proprietary by the Party disclosing such information at the time of such
disclosure and is confirmed in writing as confidential or proprietary by the
disclosing Party within a reasonable time after such disclosure (collectively,
“Confidential Information”). Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case as demonstrated by
written documentation:

9.1.1 was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure or, as shown by
written documentation, was developed by the receiving Party outside the
Development Program (as defined in the Original Agreement) and independent of
disclosure by the disclosing Party;

9.1.2 was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

9.1.3 became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement; or

9.1.4 was subsequently lawfully disclosed to the receiving Party by a person
other than a Party or developed by the receiving Party without reference to any
information or materials disclosed by the disclosing Party.

 

26



--------------------------------------------------------------------------------

Execution Copy

 

Notwithstanding Section 9.1.1, the Parties acknowledge and agree that any
Confidential Information of Array regarding the Assumed Contracts, the Product
Inventory and the Regulatory Filings shall be deemed Oncothyreon’s Confidential
Information as of the Effective Date.

9.2 Permitted Disclosures. Notwithstanding the provisions of Section 9.1 above,
each Party hereto may use and disclose the other Party’s Confidential
Information to the extent such use or disclosure is reasonably necessary (a) to
exercise the rights granted to it, or reserved by it (provided that for purposes
of clarity it is understood that Array shall not be permitted to use
Confidential Information of Oncothyreon in developing other Array products), in
each case under this Agreement (including without limitation in the case of
Oncothyreon, the right to use and disclose, including to Sublicensees, Array
Know-How to support development (including conducting clinical trials),
regulatory, marketing and sales activities, public relations activities,
professional services activities, and medical education activities for Product),
(b) in prosecuting or defending litigation, or (c) in complying with applicable
governmental regulations, submitting information to tax or other governmental
authorities, and each Party may authorize its Affiliates (and in the case of
Oncothyreon, its Sublicensees) to use and/or disclose the other Party’s
Confidential Information as set forth in the preceding sub-clauses (a) through
(c), provided that, in the case of (c), if a Party is required to make any such
disclosure of the other Party’s Confidential Information, to the extent it may
legally do so, it will give reasonable advance notice to the latter Party of
such disclosure and, save to the extent inappropriate in the case of patent
applications or otherwise, will use its reasonable efforts to secure
confidential treatment of such information prior to its disclosure (whether
through protective orders or otherwise). If the Party whose Confidential
Information is to be disclosed has not filed a patent application with respect
to such Confidential Information, it may require the other Party to delay the
proposed disclosure (to the extent the disclosing Party may legally do so), for
up to ninety (90) days, to allow for the filing of such an application.

9.3 Terms of Agreement. Subject to Section 12.11, neither Party may disclose the
terms of this Agreement without the prior written consent of the other Party;
provided, however, that either Party may make such a disclosure (a) to the
extent required by law or by the requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded, or (b) to its legal and financial
advisors, and to any actual or prospective acquirers, investors, collaborators
and lenders (as well as and to their respective legal and financial advisors)
who are obligated to keep such information confidential. If such disclosure is
required under sub-clause (a), the disclosing Party shall make reasonable
efforts to provide the other Party with notice beforehand and to coordinate with
the other Party with respect to the wording and timing of any such disclosure.

9.4 Review of Publications.

9.4.1 This Section 9.4.1 will be in effect for eighteen (18) months from the
Effective Date. As soon as is practicable prior to the oral public disclosure,
and prior to the

 

27



--------------------------------------------------------------------------------

Execution Copy

 

submission to any outside person for publication of written material (a
manuscript, poster or other publication) describing any Data generated under the
Development Program (as defined in the Original Agreement) or by Oncothyreon in
its subsequent development of the Product under this Agreement, in each case to
the extent the contents of the oral disclosure or written material have not been
previously disclosed pursuant to this Section 9.4, Oncothyreon shall disclose to
Array a copy of the written material, or a written summary of any oral
disclosure, to be made or submitted, and shall allow Array at least thirty (30)
days to determine whether such disclosure or written material contains subject
matter for which patent protection should be sought prior to publication or
which Array believes should be modified to avoid disclosure of Array
Confidential Information or regulatory or other problems. With respect to
publications by investigators or other Third Parties, such publications shall be
subject to review by the other Party under this Section 9.4 only to the extent
that Oncothyreon has the right to do so; provided that Oncothyreon shall use
reasonable efforts to secure the right to require and permit such review.

(a) Publication Rights. After the expiration of thirty (30) days from the date
of receipt of such disclosure or written material, unless Oncothyreon has
received the written notice specified below, Oncothyreon shall be free to submit
such written material for publication or to orally disclose or publish the
disclosed research results in any manner consistent with academic standards;
provided that, in any publication permitted under this Section 9.4, Oncothyreon
shall acknowledge Array as licensor of the Product unless Array requests that
such acknowledgement not be made.

(b) Delay of Publication. Prior to the expiration of the thirty (30) day-period
described above, Array may notify Oncothyreon in writing of its determination
that such oral presentation or written material contains Confidential
Information of Array or objectionable material or material that consists of
patentable subject matter for which patent protection should be sought.
Oncothyreon shall withhold its proposed public disclosure and confer with Array
to determine the best course of action to take in order to modify the disclosure
(including removing Confidential Information of Array) or to obtain patent
protection. After resolution of the confidentiality, regulatory or other issues,
or the filing of a patent application or due consideration as to whether a
patent application can reasonably be filed, but in no event more than
ninety (90) days after notification of Oncothyreon as provided above,
Oncothyreon shall be free to submit the written material and/or make its public
oral disclosure in a manner consistent with academic standards.

9.4.2 Advanced Copy of Publications. During the term of this Agreement,
Oncothyreon agrees to use reasonable efforts to provide Array with a courtesy
copy of each Oncothyreon abstract. paper, poster or other publication relating
to the Product(s) in advance its publication or other initial public disclosure.

ARTICLE 10

INDEMNIFICATION

10.1 Indemnification by Oncothyreon. Oncothyreon shall indemnify and hold Array,
its Affiliates and their respective officers, directors and employees (“Array
Indemnitees”) harmless from and against any Claims against them to the extent
arising or resulting from:

10.1.1 the negligence or willful misconduct of Oncothyreon, its Affiliates or
any of their Sublicensees or subcontractors;

 

28



--------------------------------------------------------------------------------

Execution Copy

 

10.1.2 the breach of any of the covenants, warranties or representations made by
Oncothyreon to Array under this Agreement;

10.1.3 any manufacture, use or sale of Product, or any other activities related
to Product, in each case conducted by or under authority of Oncothyreon, its
Affiliates or any of their sublicensees after the Effective Date in the exercise
of any rights licensed to Oncothyreon pursuant to Section 3.1;

10.1.4 any pre-clinical and/or clinical studies conducted by or on behalf of
Oncothyreon with respect to Product prior to the Effective Date;

10.1.5 any Assumed Liabilities.

provided, however, that Oncothyreon shall not be obliged to so indemnify, defend
and hold harmless the Array Indemnitees for any Claims under Section 10.2 below.

10.2 Indemnification by Array. Array shall indemnify and hold Oncothyreon, its
Affiliates, and their respective officers, directors, employees and Sublicensees
(“Oncothyreon Indemnitees”) harmless from and against any Claims against them to
the extent arising or resulting from:

10.2.1 the negligence or willful misconduct of Array, its Affiliates or any of
their subcontractors; or

10.2.2 the breach of any of the covenants, warranties or representations made by
Array to Oncothyreon under this Agreement;

10.2.3 any pre-clinical and/or clinical studies (other than the Dana Farber
Study) conducted by or on behalf of Array with respect to Product prior to the
Effective Date;

10.2.4 any Claims by Dana Farber/Partners Cancer Care for reimbursement of
medical costs for participants in the Dana Farber Study under the subject injury
provision of the Dana Farber Agreement for injuries sustained prior to the
Effective Date;

10.2.5 any Excluded Liabilities.

provided, however, that Array shall not be obliged to so indemnify, defend and
hold harmless the Oncothyreon Indemnitees for any Claims under Sections 10.1
above.

10.3 Indemnification Procedure.

10.3.1 For the avoidance of doubt, all indemnification claims in respect of an
Oncothyreon Indemnitee or Array Indemnitee shall be made solely by Oncothyreon
or Array, respectively.

 

29



--------------------------------------------------------------------------------

Execution Copy

 

10.3.2 A Party seeking indemnification hereunder (“Indemnified Party”) shall
notify the other Party (“Indemnifying Party”) in writing reasonably promptly
after the assertion against the Indemnified Party of any Claim or fact in
respect of which the Indemnified Party intends to base a claim for
indemnification hereunder (“Indemnification Claim Notice”), but the failure or
delay to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of any obligation or liability that it may have to the Indemnified Party,
except to the extent that the Indemnifying Party demonstrates that its ability
to defend or resolve such Claim is adversely affected thereby. The
Indemnification Claim Notice shall contain a description of the Claim and the
nature and amount of the Claim (to the extent that the nature and amount of such
Claim is known at such time). Upon the request of the Indemnifying Party, the
Indemnified Party shall furnish promptly to the Indemnifying Party copies of all
correspondence, communications and official documents (including court
documents) received or sent in respect of such Claim.

10.3.3 Subject to the provisions of Sections 10.3.4 and 10.3.5, the Indemnifying
Party shall have the right, upon written notice given to the Indemnified Party
within thirty (30) days after receipt of the Indemnification Claim Notice to
assume the defense and handling of such Claim, at the Indemnifying Party’s sole
expense, in which case the provisions of Section 10.3.4 below shall govern. The
assumption of the defense of a Claim by the Indemnifying Party shall not be
construed as acknowledgement that the Indemnifying Party is liable to indemnify
any indemnitee in respect of the Claim, nor shall it constitute a waiver by the
Indemnifying Party of any defenses it may assert against any Indemnified Party’s
claim for indemnification. In the event that it is ultimately decided that the
Indemnifying Party is not obligated to indemnify or hold an Indemnitee harmless
from and against the Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any losses incurred by the Indemnifying Party in its
defense of the Claim. If the Indemnifying Party does not give written notice to
the Indemnified Party, within thirty (30) days after receipt of the
Indemnification Claim Notice, of the Indemnifying Party’s election to assume the
defense and handling of such Claim, the provisions of Section 10.3.5 below shall
govern.

10.3.4 Upon assumption of the defense of a Claim by the Indemnifying Party:
(i) the Indemnifying Party shall have the right to and shall assume sole control
and responsibility for dealing with the Claim; (ii) the Indemnifying Party may,
at its own cost, appoint as counsel in connection with conducting the defense
and handling of such Claim any law firm or counsel reasonably selected by the
Indemnifying Party; (iii) the Indemnifying Party shall keep the Indemnified
Party informed of the status of such Claim; and (iv) the Indemnifying Party
shall have the right to settle the Claim on any terms the Indemnifying Party
chooses; provided, however, that it shall not, without the prior written consent
of the Indemnified Party, agree to a settlement of any Claim which could lead to
liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder or which admits any wrongdoing or responsibility for
the claim on behalf of the Indemnified Party. The Indemnified Party shall
cooperate with the Indemnifying Party and shall be entitled to participate in,
but not control, the defense of such Claim with its own counsel and at its own
expense. In particular, the Indemnified Party shall furnish such records,
information and testimony, provide witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours by the

 

30



--------------------------------------------------------------------------------

Execution Copy

 

Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Claim, and making
the Indemnified Party, the indemnitees and its and their employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any records or information provided.

10.3.5 If the Indemnifying Party does not give written notice to the Indemnified
Party as set forth in Section 10.3.3 above or fails to conduct the defense and
handling of any Claim in good faith after having assumed such, the Indemnified
Party may, at the Indemnifying Party’s expense, select counsel reasonably
acceptable to the Indemnifying Party in connection with conducting the defense
and handling of such Claim and defend or handle such Claim in such manner as it
may deem appropriate. In such event, the Indemnified Party shall keep the
Indemnifying Party timely apprised of the status of such Claim and shall not
settle such Claim without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld. If the Indemnified Party
defends or handles such Claim, the Indemnifying Party shall cooperate with the
Indemnified Party, at the Indemnified Party’s request but at no expense to the
Indemnified Party, and shall be entitled to participate in the defense and
handling of such Claim with its own counsel and at its own expense.

10.4 Special, Indirect and Other Losses. NEITHER PARTY NOR ANY OF ITS AFFILIATES
SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR
OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR FOR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY, EXCEPT (A) FOR
BREACH OF THE CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 9, OR (B) TO THE EXTENT
ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR
WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 10.

10.5 No Exclusion. Neither Party excludes any liability for death or personal
injury caused by its negligence or that of its employees, agents or
subcontractors.

ARTICLE 11

TERM AND TERMINATION

11.1 Term. This Agreement shall become effective as of the Effective Date and,
unless earlier terminated pursuant to the other provisions of this Article 11,
shall expire on a country-by-country basis upon expiration of the respective
Royalty Term in such country, provided that upon such expiration in such
country, Array shall grant and does hereby grant to Oncothyreon and its
Affiliates a perpetual, royalty-free, non-terminable, non-revocable
non-exclusive license with the right to sublicense through multiple tiers to
exploit any Array Know-How in connection with the development, manufacturing
and/or commercialization of Products in the Field in such country.

11.2 Termination for Cause.

11.2.1 Breach. Either Party to this Agreement may terminate this Agreement in
the event the other Party shall have materially breached or defaulted in the
performance of any of its material obligations hereunder, and such default shall
have continued for ninety (90) days

 

31



--------------------------------------------------------------------------------

Execution Copy

 

after written notice thereof was provided to the breaching Party by the
non-breaching Party; provided, however, that, where the Party alleged to be in
breach or default disputes in good faith within such ninety (90) day period that
the claimed breach or default exists and such claimed breach or default is not
solely for failure to make any undisputed payment due hereunder, the Parties
shall submit the dispute to a single arbitrator appointed in accordance with the
rules of the American Arbitration Association then in effect for a
determination, taking into consideration the totality of the circumstances, of
whether such ninety (90) day cure period should be tolled until it is finally
determined in accordance with Section 12.2 below that this Agreement was
materially breached. The Parties shall instruct such arbitrator to make such
determination within ninety (90) days after such arbitrator is appointed. Such
ninety (90) day cure period shall be tolled during the period commencing from
such time as the Party alleged to be in breach disputes the failure to pay or
material breach in accordance with this Section 11.2.1 until such time as the
arbitrator makes his or her determination under this Section 11.2.1. If the
arbitrator determines that such cure period shall be tolled pending final
resolution of the dispute, the non-breaching Party shall not have the right to
terminate this Agreement unless it has been determined in accordance with
Section 12.2 below that this Agreement was materially breached and the breaching
Party fails to comply with its obligations within ninety (90) day after such
determination. If on the other hand, the arbitrator decides that such cure
period should not be tolled pending final resolution of the dispute, then such
cure period shall not be tolled other than until the arbitrator makes his or her
determination under this Section 11.2.1. It is understood that the finding of
the arbitrator under this Section 11.2.1 shall not be binding on either Party as
to the question of whether a material breach of the Agreement occurred, and
shall apply only to determine whether or not the cure period should be tolled as
provided in this Section 11.2.1. In any case, the final determination of whether
a material breach has occurred shall be determined only pursuant to
Section 12.2. Notwithstanding the foregoing, in the event of a non-monetary
breach or default, if the breach or default by its nature, is curable, but is
not reasonably capable of being cured within the ninety (90) day cure period,
then such cure period shall be extended if the breaching Party provides a
written plan for curing such breach to the notifying Party and is making a good
faith efforts to cure such breach or default in accordance with such written
plan, the notifying Party may not terminate this Agreement, provided, however,
that the notifying Party may terminate this Agreement if such breach or default
is not cured within one hundred eighty (180) days of the start of the 90-day
cure period, as described above. Furthermore, in the event a material breach by
Oncothyreon is with respect to Oncothyreon’s failure to use of Commercially
Reasonable Efforts in commercializing one or more given Products in one or more
country(ies), Array’s termination rights under this Section 11.2.1 shall be
limited to such Product(s) and country(ies), and shall not affect other Products
or countries with respect to which Oncothyreon is not in default. The right of
either Party to terminate this Agreement as herein above provided shall not be
affected in any way by its waiver of, or failure to take action with respect to,
any previous default.

11.2.2 Termination for Insolvency. Either Array or Oncothyreon may terminate
this Agreement without notice if an Insolvency Event occurs in relation to the
other Party. In any event when a Party first becomes aware of the likely
occurrence of any Insolvency Event in regard to that Party, it shall promptly so
notify the other Party in sufficient time to give the other Party sufficient
notice to protect its interests under this Agreement.

 

32



--------------------------------------------------------------------------------

Execution Copy

 

11.2.3 Other. Each Party agrees (to the extent it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim to
take the benefit or advantage of, any stay or extension law or any other law
wherever enacted, now or at any time hereafter in force, which would prohibit
the termination of this Agreement or in any way modify the effects thereof as
provided herein; and each Party (to the extent it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the other Party, but will suffer and permit the execution of every power as
though no such law had been enacted.

11.3 Termination on Notice. Oncothyreon may terminate this Agreement without
cause at any time by giving Array one hundred eighty (180) days prior notice in
writing.

11.4 Consequences of Terminations.

11.4.1 Accrued Obligations. Termination of this Agreement for any reason shall
not release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement.

11.4.2 License. Upon any termination of the Agreement, subject to
Section 11.4.4, the license granted to Oncothyreon in Section 3.1 shall
terminate.

11.4.3 Upon any termination of the Agreement for any reason:

(a) Oncothyreon shall promptly assign and transfer to Array all Regulatory
Filings with respect to the applicable Product(s) in the Field that are held or
Controlled by or under authority of Oncothyreon or its Affiliates (including
Regulatory Filings obtained by Sublicensees to the extent such Sublicensees’
Sublicense(s) do not survive the termination of this Agreement), and shall take
such actions and execute such other instruments, assignments and documents as
may be necessary to effect the transfer of rights under such Regulatory Filings
to Array. Oncothyreon shall cause each of its Affiliates and all Sublicensees
whose Sublicense(s) do not survive the termination of this Agreement to transfer
any such Regulatory Filings to Array if this Agreement terminates. If applicable
laws, rules or regulations prevents or delays the transfer of ownership of a
Regulatory Filing to Array, Oncothyreon shall grant, and does hereby grant, to
Array an exclusive right of access and reference to such Regulatory Filing for
the Product(s), and shall cooperate fully to make the benefits of such
Regulatory Filings available to Array and/or its designee(s). Within sixty
(60) days after notice of such termination, Oncothyreon shall provide to Array
copies of all such Regulatory Filings, and of all preclinical and clinical data
(including raw data, original records, investigator reports, both preliminary
and final, statistical analyses, expert opinions and reports, safety and other
electronic databases) and other Know-How information pertaining to the Product,
or the manufacture thereof. Array shall be free to use and disclose such
Regulatory Filings and other items in connection with the exercise of its rights
and licenses under this Section 11.4.

(b) Oncothyreon shall grant, and hereby does grant, effective upon the effective
date of such termination: (i) an exclusive, worldwide, royalty-bearing license
to Array under any Patent Rights owned or Controlled by Oncothyreon or its
Affiliates that: (A) were

 

33



--------------------------------------------------------------------------------

Execution Copy

 

generated by Oncothyreon or its Affiliates in connection with the development or
commercialization of the Product(s) prior to the effective date of such
termination, or (B) were otherwise utilized by Oncothyreon, its Affiliates or
Sublicensees in the development or commercialization of the Product(s); and
(ii) a non-exclusive, worldwide, fully-paid license to Array under any Know-How
that: (A) were generated by Oncothyreon or its Affiliate in connection with the
development or commercialization of the Product(s)prior to the effective date of
such termination, or (B) were otherwise utilized by Oncothyreon, its Affiliates
or Sublicensees in the development or commercialization of the Product(s), in
each case under the preceding sub-clauses (i) and (ii) solely to the extent
reasonably necessary or useful for Array to make, use, sell, offer for sale or
import Product(s) in the Field as are then being developed, marketed or
manufactured by Oncothyreon, its Affiliates or Sublicensees as of the date of
such termination; provided, however, that (1) in consideration of the licenses
granted hereunder, Array shall pay Oncothyreon a royalty on the Net Sales of
Products at a royalty rate of [*] for Products that have [*] as of the effective
date of such termination or [*] for Products that have [*] as of the effective
date of such termination; and (2) if any such Patent Rights or Know-How licensed
to Array hereunder is subject to payment obligations to a Third Party,
Oncothyreon shall promptly disclose such obligations to Array in writing and
such Patent Rights or other intellectual property shall be deemed to be
Controlled by Oncothyreon only if Array agrees in writing to reimburse all
amounts owed to such Third Party as a result of Array’s exercise of such
license. The royalty payable Array to Oncothyreon under clause (1) above shall
be payable on a Product-by-Product and country-by-country basis only for so long
as the sale of a particular Product in a particular country would infringe a
Valid Claim of the patents being licensed to Array by Oncothyreon hereunder. For
clarity, if Oncothyreon is acquired by a Third Party in a Change of Control
Transaction, in no event shall the licenses granted hereunder include any Patent
Rights or Know-How of such Third Party (or of those of its Affiliates that were
Affiliates prior to the close of such Change of Control Transaction) that were
not actually utilized in the development or commercialization of the Product(s).

(c) Oncothyreon hereby assigns and shall cause to be assigned to Array all
worldwide rights in and to any and all trademarks used in connection with the
commercialization of the applicable Product(s) by Oncothyreon or its Affiliates.
It is understood that such assignment shall not include Oncothyreon’s name or
trademark for Oncothyreon’s (or its Affiliates’) company itself.

(d) If there are any ongoing clinical trials with respect to the Product being
conducted by or on behalf of Oncothyreon, its Affiliates at the time of notice
of termination, Oncothyreon agrees to (i) promptly transition to Array or its
designee some or all of such clinical trials and the activities related to or
supporting such trials (ii) continue to conduct such clinical trials for a
period requested by Array up to a maximum of [*] after the effective date of
such termination, or (iii) terminate such clinical trials; in each case as
requested by Array and subject to compliance with applicable laws, rules and
regulations. Array shall be responsible for the costs of such transition except
in the case of a termination of this Agreement by Array pursuant to
Section 11.2.1, in which case Oncothyreon shall be responsible for such costs.

11.4.4 Oncothyreon and its Affiliates shall have the right to continue to
distribute and sell the applicable Product(s) in each country of the Territory
in which they are then marketing such Products, in accordance with the terms and
conditions of this Agreement,

 

*Confidential Treatment Requested.

 

34



--------------------------------------------------------------------------------

Execution Copy

 

for up to [*] following the effective date of termination, provided that Array
may, upon written notice to Oncothyreon, to be provided within thirty (30) days
from the effective date of termination, elect to purchase the quantities of
Product in its or its Affiliates’ Control, in which case Oncothyreon shall sell
Array such quantities at a price equal to (a) Oncothyreon’s or its Affiliate’s
fully burdened manufacturing costs, or (b) if the Product was manufactured by a
Third Party manufacturer, [*] (“Purchase Price”). Additionally, if requested by
Array, Oncothyreon or its Affiliates shall continue to distribute and sell the
Products in each country of the Territory in which they were marketing the
Products as of the date of termination, in accordance with the terms and
conditions of this Agreement, for a period requested by Array not to exceed [*]
following the effective date of termination (“Commercialization Wind-Down
Period”) provided that Array may terminate this Commercialization Wind-Down
Period upon ninety (90) days’ notice Oncothyreon (subject to Oncothyreon’s right
set forth above to continue to distribute and sell the applicable Product(s),
for up to [*] following the effective date of termination). Notwithstanding any
other provision of this Agreement, during this Commercialization Wind-Down
Period, Oncothyreon’s and its Affiliates’ rights with respect to the Products
(including the licenses granted under Section 3.1) shall be non-exclusive, and
Array shall have the right to engage one or more other partner(s) or
distributor(s) of the Products in all or part of the Territory. The Products
sold or disposed by Oncothyreon or its Affiliates during this Commercialization
Wind-Down Period shall be subject to royalties under Section 5.5 above. After
the Commercialization Wind-Down Period, Oncothyreon and its Affiliates shall not
sell the Products or make any representation regarding their status as a
licensee of or distributor for Array for the Products.

11.4.5 Oncothyreon’s Sublicenses shall, at the request of Array, be assigned to
Array to the furthest extent possible. In the event Array does not request
assignment of such Sublicenses, then such Sublicense shall be deemed to survive,
and such Sublicensee shall be considered a direct licensee of Array, provided
that (a) such Sublicense was validly issued in accordance with Section 3.2,
(b) as of the effective date of such termination, such Sublicensee is then in
full compliance with all terms and conditions of its sublicense, (c) the duties
of Array with respect to such surviving Sublicense will not be greater than the
duties of Array under this Agreement, and (d) such Sublicensee agrees in writing
to assume all applicable obligations of Oncothyreon under this Agreement.

11.4.6 Transition Assistance. Oncothyreon agrees to fully cooperate with Array
and its designee(s) to facilitate a smooth, orderly and prompt transition of the
development and commercialization of Products to Array and/or its designee(s)
during the Commercialization Wind-Down Period. Without limiting the foregoing
Oncothyreon shall promptly provide Array manufacturing information (including
protocols for the production, packaging, testing and other manufacturing
activities) relating to the Product in Oncothyreon’s Control, which in each case
Array shall have the right to use and disclose for any purpose during this
Commercialization Wind-Down Period and thereafter solely as reasonably necessary
or useful to manufacture, or have manufactured, the Product. Upon request by
Array, Oncothyreon shall transfer to Array some or all quantities of the Product
in its or its Affiliates’ Control (as requested by Array), within thirty
(30) days after the end of this Commercialization Wind-Down Period, and Array
shall buy such quantities at the Purchase Price. If any Product was manufactured
by any Third Party for Oncothyreon, or Oncothyreon had contracts with vendors
which contracts are necessary or useful for Array to take over responsibility
for the Product in the Territory, then Oncothyreon

 

*Confidential Treatment Requested.

 

35



--------------------------------------------------------------------------------

Execution Copy

 

shall to the extent possible and requested in writing by Array, assign all of
the relevant Third-Party contracts to Array, and in any case, Oncothyreon agrees
to cooperate with Array to ensure uninterrupted supply of the Products. If
Oncothyreon or its Affiliate manufactured any Product at the time of
termination, then Oncothyreon (or its Affiliate) shall continue to provide for
manufacturing of such Product for Array, at its fully-burdened manufacturing
cost therefor, plus ten percent (10%), from the date of notice of such
termination until such time as Array is able, using diligent efforts to do so
but no longer than the expiration of the Commercialization Wind-Down Period, to
secure an acceptable alternative commercial manufacturing source from which
sufficient quantities of the Product may be procured and legally sold in the
Territory.

11.5 Survival. Articles 10 and 12, and Sections 2.1; 2.7; 3.3; 3.2.2 (with
respect to each surviving Sublicense until such time as such Sublicense is
assigned to Array or Array and such Sublicensee enter into a direct license
agreement); 3.4; 5.3 (limited to amounts payable as to the effective date of
termination or with respect to any surviving Sublicenses); Sections 5.5-5.7,
6.1-6.3 and 6.5 (limited in each case to amounts payable with respect to sales
of Product as to the effective date of termination or with respect to sales of
Product thereafter pursuant to 11.4.4 ); 6.4; 6.6; 7.1; 7.3.3 and the last
sentence of 7.3.2 (in each case with respect to any ongoing enforcement actions
until control of such enforcement actions is assumed by Array); 8.2, 9.1-9.3,
11.4 and 11.5 of this Agreement shall survive expiration or termination of this
Agreement for any reason. Additionally, in the event of the expiration (but not
an earlier termination) of this Agreement, the final clause of Section 11.1
shall survive. With respect to any termination or expiration of this Agreement,
all rights and obligations of the Parties under this Agreement shall terminate
upon such expiration or termination, except to the extent otherwise provided in
this Article 11.5. No expiration or any termination of this Agreement shall
release a Party from the obligations to make any payments that were due or had
accrued as to the effective date of such termination.

ARTICLE 12

MISCELLANEOUS

12.1 Governing Law. This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed and enforced in accordance
with, the laws of the State of New York, U.S.A., without reference to conflicts
of laws principles. The U.N. Convention on the Sale of Goods shall not apply to
this Agreement.

12.2 Particular Disputes.

12.2.1 Binding Arbitration in Certain Specified Matters. This Section 12.2.1
shall only apply to the matters expressly identified in this Agreement as
subject to resolution pursuant to this Section 12.2.1. Such matters shall be
referred to binding arbitration by one (1) arbitrator. In such arbitration, the
arbitrator shall be an independent expert (including in the area of the dispute)
in the pharmaceutical or biotechnology industry mutually acceptable to the
Parties. The Parties shall use their best efforts to mutually agree upon one
(1) arbitrator; provided, however, that if the Parties have not done so within
ten (10) days after initiation of arbitration hereunder, or such longer period
of time as the Parties have agreed to in writing, then such arbitrator shall be
an independent expert as described in the preceding sentence selected by the San
Francisco office of the American Arbitration Association. Such arbitration shall
be

 

36



--------------------------------------------------------------------------------

Execution Copy

 

limited to casting the deciding vote (i.e., a single vote) with respect to all
matters subject to this Section 12.2.1 then in dispute, and in connection
therewith, each Party shall submit to the arbitrator in writing its position on
and desired resolution of each such matter. Such submission shall be made within
ten (10) days of the selection or appointment of the arbitrator, and the
arbitrator shall rule on all such matters and cast the deciding vote (i.e., a
single vote) within ten (10) days of receipt of the written submissions by both
Parties. Except as provided in the preceding sentence, such arbitration shall be
conducted in accordance with the then-current Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator’s vote shall be final and
binding upon the Parties.

12.2.2 Other Matters. In disputed matters other than those covered by
Section 12.2.1 above, the matter may be referred at the election of either Party
to the Senior Officers who shall attempt in good faith to resolve such
disagreement. If the Senior Officers cannot resolve such issue within thirty
(30) days of the matter being referred to them, then either Party may initiate
legal proceedings to resolve the matter.

12.2.3 Costs and Timing. The costs of any arbitration conducted pursuant to this
Section 12.2 shall be borne equally by the Parties. The Parties shall use
diligent efforts to cause the completion of any such arbitration within sixty
(60) days following a request by any Party for such arbitration.

12.3 Force Majeure. Nonperformance of any Party shall be excused to the extent
that performance is rendered impossible by strike, fire, earthquake, flood,
governmental acts or orders or restrictions, failure of suppliers, or any other
reason where failure to perform is beyond the reasonable control of the
nonperforming Party.

12.4 No Implied Waivers; Rights Cumulative. No failure on the part of Array or
Oncothyreon to exercise and no delay in exercising any right under this
Agreement, or provided by statute or at law or in equity or otherwise, shall
impair, prejudice or constitute a waiver of any such right, nor shall any
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.

12.5 Independent Contractors. Nothing contained in this Agreement is intended
implicitly, or is to be construed, to constitute Array or Oncothyreon as
partners in the legal sense. No Party hereto shall have any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of any other Party or to bind any other Party to any contract, agreement or
undertaking with any Third Party. This Agreement does not create a partnership
for USA federal income tax purposes (as defined in Section 761 of the USA
Internal Revenue Code), for any USA state or local jurisdiction, or in any
country other than the USA. Therefore there is no requirement to file Form 1065,
USA Partnership Return of Income, any similar USA state or local income tax
return, or any similar document with tax authorities in any country other than
the USA.

12.6 Subcontractors. Except as otherwise set forth in this Agreement, each Party
may engage subcontractors to perform, under its direction, specific functions
that are assigned to it hereunder or that it carries out in the exercise of its
rights hereunder, in each case in accordance with this Section 12.6. Each Party
shall be fully responsible under this Agreement for the performance hereof by
its permitted subcontractors as if such Party so performed this Agreement
itself.

 

37



--------------------------------------------------------------------------------

Execution Copy

 

12.7 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be personally delivered or sent by registered or certified
mail, return receipt requested, postage prepaid, in each case to the respective
address specified below, or such other address as may be specified in writing to
the other Parties hereto:

 

Oncothyreon: Oncothyreon Inc. 2601 Fourth Ave Suite 500 Seattle WA 98121 Attn:
Robert Kirkman, MD, CEO Fax: (206) 801-2101 With a copy to: Fenwick and West,
LLP 1191 Second Avenue 10th Floor Seattle, WA 98101 Attn: Effie Toshav Fax:
(206) 389-4511 Array: Array BioPharma Inc. 3200 Walnut Street. Boulder, CO 80301
Attn: Chief Operating Officer Fax: (303) 381-6697 with a copy to: Array
BioPharma Inc. 3200 Walnut Street Boulder, CO 80301 Attn: General Counsel Fax:
(303) 386-1290

12.8 Assignment. This Agreement shall not be assignable by either Party to any
Third Party hereto without the written consent of the other Party hereto;
provided that, either Party may assign this Agreement without the other Party’s
consent to an entity that acquires, directly or indirectly, control of such
Party through a Change of Control transaction.

12.9 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by all Parties hereto. No
provision of this Agreement shall be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by all Parties.

12.10 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all

 

38



--------------------------------------------------------------------------------

Execution Copy

 

other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in order to carry out the
intentions of the Parties hereto as nearly as may be possible. Such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction. In the event a Party
seeks to avoid a provision of this Agreement by asserting that such provision is
invalid, illegal or otherwise unenforceable, the other Party shall have the
right to terminate this Agreement upon sixty (60) days’ prior written notice to
the asserting Party, unless such assertion is eliminated and the effect of such
assertion cured within such sixty (60)-day period. Any termination in accordance
with the foregoing sentence shall be deemed a termination pursuant to
Section 11.2.1 and the Party who made such assertion shall be deemed the
breaching Party for purposes of applying Section 11.4.

12.11 Publicity Review. Neither Party shall originate any written publicity,
news release or other announcement or statement relating to the announcement or
terms of this Agreement (collectively, a “Written Disclosure”), without the
prompt prior review and written approval of the other Party, which approval
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing,
either Party may make any public Written Disclosure it believes in good faith
based upon the advice of counsel is required by applicable law, rule or
regulation or any listing or trading agreement concerning its or its Affiliates’
publicly traded securities; provided, however, that such Written Disclosure
shall minimize to the extent possible the financial information disclosed, and
that prior to making such Written Disclosure, the disclosing Party shall provide
to the other Party a copy of the materials proposed to be disclosed and provide
the receiving Party with an opportunity to promptly review the Written
Disclosure. Notwithstanding the foregoing, the Parties shall agree upon a press
release to announce the execution of this Agreement, together with a
corresponding Question & Answer outline for use in responding to inquiries about
the Agreement substantially in the form attached as Exhibit K; thereafter,
Oncothyreon and Array may each disclose to Third Parties the information
contained in such press release and Question & Answer outline without the need
for further approval by the other.

12.12 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, and all of which together, shall constitute
one and the same instrument.

12.13 Headings. Headings used herein are for convenience only and shall not in
any way affect the construction of or be taken into consideration in
interpreting this Agreement.

12.14 Export Laws. Notwithstanding anything to the contrary contained herein,
all obligations of Array and Oncothyreon are subject to prior compliance with
United States and foreign export regulations and such other United States and
foreign laws and regulations as may be applicable, and to obtaining all
necessary approvals required by the applicable agencies of the governments of
the United States and foreign jurisdictions. Array and Oncothyreon shall
cooperate with each other and shall provide assistance to the other as
reasonably necessary to obtain any required approvals.

12.15 Entire Agreement. This Agreement together with the Exhibits hereto,
constitute the entire agreement, both written or oral, with respect to the
subject matter hereof, and

 

39



--------------------------------------------------------------------------------

Execution Copy

 

supersede all prior or contemporaneous understandings or agreements, whether
written or oral, between Array and Oncothyreon with respect to such subject
matter, including the Original Agreement and that certain Confidentiality
Agreement executed by the Parties effective on January 25, 2013, it being
understood that all information exchanged between the Parties under such
Confidentiality Agreement and the Original Agreement shall be deemed
Confidential Information of the disclosing Party under Article 9 hereof.

[Remainder of this page intentionally blank. Signature page follows.]

 

40



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered in duplicate originals as of the date first above
written.

 

ARRAY BIOPHARMA INC. ONCOTHYREON INC. By:

/s/ David L. Snitman

By:

/s/ Robert L. Kirkman

Name:

David L. Snitman

Name:

Robert L. Kirkman

Title:

COO

Title:

President and CEO

[Signature Page for License Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ARRY-380

Chemical Name:
(N4-(4-([1,2,4]triazolo[1,5-a]pyridin-7-yloxy)-3-methylphenyl)-N6-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine

Molecular Formula: C26H24N8O2

Molecular Weight: 480.52

 

LOGO [g884239ex10_26pg042.jpg]

Chemical structure of ONT-380

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LICENSED PATENTS

Exhibit B-1: Multi-Use Patents

[*]

Exhibit B-2: ARRY-380 Patents

[*]

 

*Confidential Treatment Requested.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TECHNOLOGY TRANSFER

[*]

 

*Confidential Treatment Requested.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

PRODUCT INVENTORY

All ancillary compounds and materials associated with the development and
characterization of ARRY-380 drug product and drug substance; including but not
limited to:

 

  •   all reference standards and retains as needed for analytical testing

 

  •   Finished Drug product and API as listed below

[*]

 

* Transfer price applicable to quantities owned by Array as of Effective Date:
[*]

 

*Confidential Treatment Requested.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

REGULATORY FILINGS

[*]

 

*Confidential Treatment Requested.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

ASSUMED CONTRACTS

[*]

 

*Confidential Treatment Requested.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

ARRAY DISCLOSURES

[*]

 

*Confidential Treatment Requested.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

ONCOTHYREON DISCLOSURES

None.

 

H-1



--------------------------------------------------------------------------------

EXHIBIT J

ANALYTICAL SERVICES

[*]

 

*Confidential Treatment Requested.

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

PRESS RELEASE

 

LOGO [g884239ex10_26pg051.jpg]

Oncothyreon Announces Exclusive License Agreement with Array BioPharma for
ONT-380

SEATTLE, WASHINGTON, December 12, 2014 - Oncothyreon Inc. (NASDAQ: ONTY)
announced that Array BioPharma Inc. (NASDAQ: ARRY) has granted Oncothyreon an
exclusive license to develop, manufacture and commercialize ONT-380 (ARRY-380),
an orally active, reversible and selective small molecule HER2 inhibitor. The
license agreement replaces the prior Development and Collaboration Agreement
under which Oncothyreon and Array were jointly developing ONT-380.

As part of the agreement, Oncothyreon will pay Array $20 million as an upfront
fee. In addition, Oncothyreon will pay Array a significant portion of any
payments received from sublicensing ONT-380 rights. If Oncothyreon is acquired
within three years of the effective date of the current agreement, Array will be
eligible for up to $280 million in commercial milestone payments. Array is also
entitled to receive up to a double-digit royalty based on net sales of ONT-380.

“We are encouraged by the positive preliminary evidence of efficacy and
tolerability seen in patients with advanced metastatic breast cancer in our
ongoing Phase 1b trials of ONT-380, as will be reported today at the San Antonio
Breast Cancer Symposium,” said Robert L. Kirkman, M.D., President and Chief
Executive Officer of Oncothyreon. “We are pleased, therefore, to obtain the
exclusive rights to develop and commercialize ONT-380.”

About ONT-380

ONT-380 is an orally active, reversible and selective HER2 inhibitor invented at
Array. In multiple preclinical tumor models, ONT-380 was well tolerated and
demonstrated significant dose-related tumor growth inhibition that was superior
to Herceptin® (trastuzumab) and Tykerb® (lapatinib). Additionally, in these
models, ONT-380 demonstrated synergistic or additive tumor growth inhibition
when dosed in combination with the standard-of-care therapeutics Herceptin or
Taxotere® (docetaxel). ONT-380 has also demonstrated superior activity, based on
overall survival, compared to Tykerb® and to the investigational drug,
neratinib, in an intracranial HER2 positive breast cancer xenograft model.

 

K-1



--------------------------------------------------------------------------------

A Phase 1 trial of ONT-380, with both dose-escalation and expansion components,
has been completed in 50 patients, 43 of whom had HER2 positive metastatic
breast cancer. All HER2 positive breast cancer patients had progressed on a
Herceptin-containing regimen. In addition, over 80% had been treated with
Tykerb, with many having progressed on therapy. In this study, ONT-380
demonstrated an acceptable safety profile; treatment-related adverse events were
primarily Grade 1. Because ONT-380 is selective for HER2 and does not inhibit
EGFR, there was a low incidence and severity of treatment-related diarrhea, rash
and fatigue. Additionally, there were no treatment-related cardiac events or
Grade 4 treatment-related adverse events reported. Twenty-two HER2 positive
breast cancer patients with measurable disease were treated with ONT-380 at
doses greater than or equal to 600 mg BID. In this heavily pretreated patient
population, there was a clinical benefit rate (partial response [n = 3] plus
stable disease for at least 6 months [n = 3]) of 27%.

Oncothyreon is currently conducting two Phase 1b trials of ONT-380 in
combination with other agents. The first trial (ClinicalTrials.gov Identifier
NCT02025192) is a parallel dose-escalation study of ONT-380 in combination with
Xeloda® (capecitabine) and/or Herceptin® (trastuzumab) in patients who have been
previously treated with Herceptin and Kadcyla® (ado-trastuzumab emtansine or
TDM-1) for metastatic breast cancer. The second trial (ClinicalTrials.gov
Identifier NCT01983501) is a dose-escalation study of ONT-380 in combination
with Kadcyla in patients who have been previously treated with Herceptin and a
taxane for metastatic breast cancer. Preliminary data from both trials will be
presented today at the San Antonio Breast Cancer Symposium and are summarized in
an accompanying press release.

About Oncothyreon

Oncothyreon is a clinical-stage biopharmaceutical company specializing in the
development of innovative therapeutic products for the treatment of cancer. Our
goal is to discover, develop and commercialize novel compounds that have the
potential to improve the lives and outcomes of cancer patients. Our current
clinical-stage product candidates include ONT-380, an orally active and
selective small molecule HER2 inhibitor, and ONT-10, a therapeutic vaccine
targeting MUC1. We are developing preclinical product candidates in oncology,
and potentially certain rare diseases, using our recently acquired protocell
technology. For more information, visit www.oncothyreon.com.

Oncothyreon Forward-Looking Statements

In order to provide Oncothyreon’s investors with an understanding of its current
results and future prospects, this release contains statements that are
forward-looking. Any statements contained in this press release that are not
statements of historical fact may be deemed to be forward-looking statements.
Words such as “believes,” “anticipates,” “plans,” “expects,” “will,” “intends,”
“potential,” “possible” and similar expressions are intended to identify
forward-looking statements. These forward-looking statements include
Oncothyreon’s expectations regarding clinical development activities.

Forward-looking statements involve risks and uncertainties related to
Oncothyreon’s business and the general economic environment, many of which are
beyond its control. These risks, uncertainties and other factors could cause
Oncothyreon’s actual results to differ materially from those projected

 

K-2



--------------------------------------------------------------------------------

in forward-looking statements, including those predicting the timing, duration
and results of clinical trials, the timing and results of regulatory reviews,
the safety and efficacy of our product candidates, and the indications for which
our product candidates might be developed. There can be no guarantee that the
results of preclinical studies or clinical trials will be predictive of either
safety or efficacy in future clinical trials. Although Oncothyreon believes that
the forward-looking statements contained herein are reasonable, it can give no
assurance that its expectations are correct. All forward-looking statements are
expressly qualified in their entirety by this cautionary statement. For a
detailed description of Oncothyreon’s risks and uncertainties, you are
encouraged to review the documents filed with the securities regulators in the
United States on EDGAR and in Canada on SEDAR. Oncothyreon does not undertake
any obligation to publicly update its forward-looking statements based on events
or circumstances after the date hereof.

Additional Information

Additional information relating to Oncothyreon can be found on EDGAR at
www.sec.gov and on SEDAR at www.sedar.com.

Oncothyreon Investor and Media Relations Contact:

Julie Rathbun

Rathbun Communications

206-769-9219

ir@oncothyreon.com

 

K-3